EXHIBIT 10.2

Execution version

AIRCRAFT PURCHASE AGREEMENT

between

HRT NETHERLANDS B.V., and

HRT O&G EXPLORAÇÃO E PRODUÇÃO DE PETRÓLEO LTDA.,

as Sellers,

ERICKSON AIR-CRANE INCORPORATED,

as Purchaser,

HRT PARTICIPAÇÕES EM PETRÓLEO S.A.,

as Intervening Consenting Party

and

EAC DO BRASIL PARTICIPAÇÕES LTDA.,

as Guarantor,

in respect of the six aircraft set forth on EXHIBIT A

Dated as of the 19th day of July, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1: DEFINITIONS

     2   

1.1

   Definitions      2   

1.2

   Interpretation      2   

ARTICLE 2: AGREEMENT TO SELL AND PURCHASE

     3   

2.1

   Agreement to Sell and Purchase      3   

2.2

   Purchase Price      3   

2.3

   Payment      3   

2.4

   Setoff Rights for Breach of Transaction Documents      4   

2.5

   Outside Closing Date      5   

2.6

   Economic Balance      5   

ARTICLE 3: INSPECTION

     5   

3.1

   Initial Inspection      5   

3.2

   Final Inspection      5   

ARTICLE 4: CLOSING AND DELIVERY

     5   

4.1

   Closing      5   

4.2

   Purchaser’s Conditions Precedent      6   

4.3

   Purchaser’s Closing Deliveries      8   

4.4

   Sellers’ Conditions Precedent      8   

4.5

   Sellers’ Closing Deliveries      9   

ARTICLE 5: REPRESENTATIONS, WARRANTIES & LIMITATIONS

     9   

5.1

   Representations and Warranties of Sellers      9   

5.2

   Representations and Warranties of Purchaser      11   

5.3

   DISCLAIMER      12   

5.4

   Waiver of Consequential Damages      12   

ARTICLE 6: THIRD PARTY WARRANTIES

     13   

ARTICLE 7: SALES AND OTHER TAXES

     13   

ARTICLE 8: INDEMNITEES

     13   

8.1

   Sellers’ Indemnity      13   

8.2

   Purchaser’s Indemnity      14   

 

i



--------------------------------------------------------------------------------

ARTICLE 9: NOTICES

     14   

ARTICLE 10: INSURANCE

     16   

10.1

   Minimum Coverages      16   

10.2

   Contents of Policies      16   

ARTICLE 11: POST-CLOSING COMMITMENTS

     17   

11.1

   Cooperation      17   

11.2

   Right of First Refusal      17   

ARTICLE 12: MISCELLANEOUS

     18   

12.1

   Time is of the Essence      18   

12.2

   Confidentiality      18   

12.3

   Binding Effect      19   

12.4

   Transaction Costs and Expenses      19   

12.5

   Entire Agreement      19   

12.6

   Amendments      19   

12.7

   Assignment      20   

12.8

   Headings and References      20   

12.9

   Counterparts      20   

12.10

   Non-Waiver      20   

12.11

   Survival of Representations and Warranties      20   

12.12

   Appointment of Agent for Service of Process      20   

12.13

   Attorneys’ Fees      21   

12.14

   Invalid Provisions      21   

12.15

   Currency      21   

12.16

   Governing Law      21   

12.17

   Consent to Arbitration      21   

EXHIBIT A: AIRCRAFT

EXHIBIT B: DEFINITIONS

EXHIBIT C: AIRCRAFT DELIVERY RECEIPT

EXHIBIT D: WARRANTY BILL OF SALE

EXHIBIT E: INSPECTION REQUIREMENTS

EXHIBIT F: FORM OF PROCESS AGENT POWER OF ATTORNEY

EXHIBIT G: FORM OF AMENDED AND RESTATED LEASE

EXHIBIT H: FORM OF ASSIGNMENT AGREEMENT

 

ii



--------------------------------------------------------------------------------

AIRCRAFT PURCHASE AGREEMENT

This AIRCRAFT PURCHASE AGREEMENT dated as of the 19th day of July, 2013 (this
“Agreement”), is among HRT NETHERLANDS B.V., a company duly incorporated and
existing according to the laws of Netherlands with its principle place of
business at Strawinskylaan 3105 Atrium, 1077zx, Amsterdam, Netherlands, herein
represented by its Chief Executive Officer Mr. Milton Romeu Franke, a Brazilian
citizen, married, geologist, with identify card No. 921.706, registered with the
Taxpayer Registry (CPF/MF) under No. 018.449.977-15, and its Chief Finance
Officer Mr. Ricardo Bottas Dourado dos Santos, a Brazilian citizen, married,
administrator, with identify card No. 1214385621, registered with the Taxpayer
Registry (CPF/MF) under No. 769.899.255-15, both with professional address in
the City of Rio de Janeiro, State of Rio de Janeiro, at Avenida Atlântica, 1130,
10o andar—parte, and HRT O&G EXP. E PRODUÇÃO DE PETRÓLEO LTDA., a company duly
incorporated and existing according to the laws of Brazil, registered with the
Brazilian Federal Taxpayers’ Registry (CNPJ/MF) under No. 11.058.804/0001-68,
headquartered at Av. Atlântica, 1130, andar 7, 8 e 10, Zip Code 22021-000, in
the City of Rio de Janeiro, State of Rio de Janeiro, Brazil, herein represented
by its Chief Executive Officer Mr. Nilo Chagas de Azambuja Filho, a Brazilian
citizen, married, geologist, with identity card No. 1002500237, registered with
the Taxpayer Registry (CPF/MF) under No. 160.656.460-91, and its Chief Finance
Officer Mr. Ricardo Bottas Dourado dos Santos, a Brazilian citizen, married,
administrator, with identify card No. 1214385621, registered with the Taxpayer
Registry (CPF/MF) under No. 769.899.255-15, both with professional address in
the City of Rio de Janeiro, State of Rio de Janeiro, at Avenida Atlântica, 1130,
10o andar—parte (jointly, “Sellers”), ERICKSON AIR-CRANE INCORPORATED, a
Delaware corporation, located at 5550 SW Macadam Avenue, Suite 200, Portland,
Oregon 97239, United States of America (“Purchaser”), HRT PARTICIPAÇÕES EM
PETRÓLEO S.A., a corporation (sociedade por ações) duly incorporated and
existing according to the laws of the Federative Republic of Brazil, registered
with the Brazilian Federal Taxpayers’ Registry (CNPJ/MF) under
No. 10.629.105/0001-68, headquartered at Avenida Atlântica, 1130, Entrada 1,
City of Rio de Janeiro, State of Rio de Janeiro, Brazil, herein represented by
its Chief Executive Officer Mr. Milton Romeu Franke, a Brazilian citizen,
married, geologist, with identify card No. 921.706, registered with the Taxpayer
Registry (CPF/MF) under No. 018.449.977-15, and its Chief Finance Officer
Mr. Ricardo Bottas Dourado dos Santos, a Brazilian citizen, married,
administrator, with identify card No. 1214385621, registered with the Taxpayer
Registry (CPF/MF) under No. 769.899.255-15, both with professional address in
the City of Rio de Janeiro, State of Rio de Janeiro, at Avenida Atlântica, 1130,
10o andar—parte (“Intervening Consenting Party” or “HRT”), and, solely with
respect to Section 2.3(d), EAC DO BRASIL PARTICIPAÇÕES LTDA., a limited
liability company duly incorporated and existing according to the laws of the
Federative Republic of Brazil, registered with the Brazilian Federal Taxpayers’
Registry (CNPJ/MF) under No. 17.975.592/0001-60, headquartered at Av.
Jurubatuba, 261 (parte), City of São Paulo, State of São Paulo, CEP 04583-100,
Brazil, herein represented by its managers, Mr. João Claudio de Luca Junior, a
Brazilian citizen, married, lawyer, with identity card (RG) No.
17.973.944SSP/SP, registered with the Taxpayer Registry (CPF/MF) under
No. 128.407.498-66 and Mrs. Ana Luisa Castro Cunha Derenusson, a Brazilian
citizen,

 

1



--------------------------------------------------------------------------------

married, lawyer, with identity card (RG) No. 18.601.250-0 SSP/SP, registered
with the Taxpayer Registry (CPF/MF) under No. 255.918.248-38, both with
professional address in the City of São Paulo, State of São Paulo, at Rua
Fidêncio Ramos, 195, 10º andar, CEP 04551-010 (“Guarantor”).

WHEREAS

I. Sellers are the owners of the six (6) aircraft set forth on EXHIBIT A (the
“Aircraft”) that are the subject matter of this Agreement; and

II. Purchaser desires to purchase and acquire from Sellers, and Sellers desire
to sell, transfer and assign to Purchaser, all of Sellers’ rights, title and
interest in and to the Aircraft on the terms and subject to the conditions set
forth in this Agreement.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises and covenants of the parties set forth herein, and for other good and
valuable consideration the adequacy and receipt of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE 1: DEFINITIONS

1.1 Definitions. Except as otherwise set out herein, capitalized terms used in
this Agreement shall have the meaning attributed to them in EXHIBIT B hereof and
elsewhere in this Agreement.

1.2 Interpretation. Where there exists any inconsistency between the definitions
set out in EXHIBIT B and the definitions set out in any other section or
schedule of this Agreement, for the purposes of construing such section or
schedule, the definitions set out in such section or schedule shall prevail.

a. The headings and captions herein are inserted for convenience of reference
only and shall not limit or be used to interpret the clauses, paragraphs or
sections to which they apply.

b. The terms “include”, “including”, and similar terms shall be construed as if
followed by the phrase “without limitation”.

c. Whenever required by the context, references in this Agreement in the
singular shall include the plural and vice versa and the masculine gender shall
include the feminine gender and vice versa.

d. References to any document or other instruments include all amendments,
replacements and restatements thereof and supplements thereto except where
expressly provided otherwise.

 

2



--------------------------------------------------------------------------------

e. Unless otherwise expressly stated herein, references to clauses, sections,
appendixes or schedules refer to clauses, sections and schedules of this
Agreement.

ARTICLE 2: AGREEMENT TO SELL AND PURCHASE

2.1 Agreement to Sell and Purchase. Subject to the terms and conditions set
forth in this Agreement, Sellers agree to sell and deliver the Aircraft to
Purchaser. Purchaser agrees to purchase and accept delivery of the Aircraft from
Sellers in accordance with and subject to the terms and conditions set forth in
this Agreement.

2.2 Purchase Price. The total purchase price for the Aircraft shall be Twenty
Million U.S. Dollars (USD $20,000,000, the “Purchase Price”).

2.3 Payment. Subject to the terms and conditions set forth in this Agreement, in
particular the provisions set forth in Section 2.4 below, Purchaser shall pay to
Sellers an amount equal to the Purchase Price with such amount allocated among
the Aircraft as set forth on Exhibit A hereto. Payment of the Purchase Price
shall be made in immediately available funds by wire transfer to the account or
accounts designated by Sellers sufficiently prior to the Closing Date, as
follows:

 

  a. At the Closing, an amount equal to Seventeen Million U.S. Dollars (USD
$17,000,000);

 

  b. Three Million U.S. Dollars (USD $3,000,000) upon the earlier of either:

i. The date fifteen (15) days following the date on which AIR AMAZONIA SERVIÇOS
AERONÁUTICOS LTDA., a limited liability company (sociedade limitada) duly
incorporated and existing according to the laws of the Federative Republic of
Brazil, registered with the Brazilian Federal Taxpayers’ Registry (CNPJ/MF)
under No. 13.052.453/0001-03, headquartered at Rua Ponta Grossa, 229, City of
Manaus, State of Amazonas, Brazil, CEP 69074-190 (“Air Amazonia”), or any other
entity controlled by Purchaser, obtains an Aviation Authority issued Part 135
Air Operator’s Certificate; and

ii. The twelve (12) month anniversary of the Closing Date.

 

  c. If Purchaser fails to pay by the applicable due date any amount due
pursuant to Section 2.3(b) above (an “Overdue Amount”), (i) Purchaser shall be
obligated to immediately pay an amount equal to two percent (2%) of the Overdue
Amount (which such payment shall be deemed a penalty and not a credit against
Purchaser’s obligation to pay the Overdue Amount) and (ii) until and including
the date such Overdue Amount is paid in full, Purchaser shall pay interest on
such Overdue Amount at a monthly rate equal to one percent (1%) of the Overdue
Amount.

 

3



--------------------------------------------------------------------------------

  d. Guarantor hereby fully, unconditionally and irrevocably guarantees to
Sellers, the full, complete and timely compliance with and performance by
Purchaser of the obligations of Purchaser pursuant to Section 2.3(b) hereof.

2.4 Setoff Rights for Breach of Transaction Documents. Notwithstanding anything
to the contrary contained in this Agreement and subject to the provisions of
Section 8.1, in the event that at least ten (10) days prior to the date on which
a payment would otherwise become due and payable pursuant to Section 2.3(b)
hereof (the “Installment Payment”), Purchaser claims an Estimated Loss Amount,
Purchaser shall have the right to withhold and set off against the amount due
pursuant to such Installment Payment, on a dollar-for-dollar basis, the amount
of any then current Estimated Loss Amount, in accordance with the following
provisions:

a. At least ten (10) days prior to the due date of the Installment Payment,
Purchaser shall deliver to Sellers, in accordance with Article 9, a certificate
executed by a duly authorized officer of Purchaser certifying as to the amount
of the applicable Estimated Loss Amount and a reasonable description of the
basis therefor.

b. On or prior to the due date of the Installment Payment, Purchaser shall pay
an amount (to the extent such amount is a positive number) equal to the amount
due pursuant to the Installment Payment minus the then current Estimated Loss
Amount (such payment, the “Adjusted Payment”). Subject to Section 2.4(c) below,
such Adjusted Payment shall for all purposes hereunder be deemed payment in full
of the amount due pursuant to the Installment Payment.

c. To the extent that following the payment of an Adjusted Payment pursuant to
this Section 2.4, (a) a final determination as to the actual amount of Loss(es)
that is the basis of the applicable Estimated Loss Amount is made (by agreement
of the applicable parties, non-appealable court or arbitral decision or
otherwise) pursuant to the terms of the applicable Transaction Document and
(b) such amount of Loss(es) is less than the difference obtained when the amount
of the Adjusted Payment is subtracted from the original amount due pursuant to
the Installment Payment (such difference, the “Payment Difference”), then within
thirty (30) days following the date of such final determination Purchaser shall
pay to Sellers, in immediately available funds by wire transfer to the account
or accounts designated by Sellers, an amount equal to the Payment Difference
minus the amount of actual determined Loss(es).

 

4



--------------------------------------------------------------------------------

2.5 Outside Closing Date. If despite the reasonable efforts of the parties
hereto the Closing does not occur on or before the Outside Closing Date, then
either party hereto may terminate this Agreement by written notice to the other
and thereupon neither Sellers nor Purchaser shall have any further obligations
hereunder or under the Assignment Agreement.

2.6 Economic Balance. The parties acknowledge that the Purchase Price was
established taking into consideration the existing circumstances on the date
hereof. If a supervening, extraordinary, unavoidable and unforeseen fact or a
change in any of the fiscal burdens incurred by any of the parties after the
date hereof occurs changing the balance of the original economic-financial
framework of this Agreement, excessively burdening one of the parties, the
parties shall renegotiate in good faith mutually agreed conditions in order to
re-establish the original balance. Evidence to support this imbalance or of the
excessive burden shall be provided by the affected party.

ARTICLE 3: INSPECTION

3.1 Initial Inspection. Purchaser acknowledges that an initial inspection of
each Aircraft was completed on Purchaser’s behalf on the Inspection Completion
Date, in accordance with the inspection requirements applicable to each Aircraft
as set forth in EXHIBIT E of this Agreement, (collectively, the “Initial
Inspection”), and that as of the Inspection Completion Date Purchaser was
satisfied with the condition of the Aircraft and the Aircraft Documents.

3.2 Final Inspection. Notwithstanding the completion of the Initial Inspection
to the satisfaction of Purchaser, Purchaser shall have the right, at its sole
discretion, to conduct, at its own expense, an additional inspection of any or
all of the Aircraft, to be conducted at the then current location of each
applicable Aircraft, in order to confirm that each such Aircraft is in
substantially the same or better condition as of the Inspection Completion Date
(collectively, the “Final Inspection”).

ARTICLE 4: CLOSING AND DELIVERY

4.1 Closing. The Closing shall take place at the City of Rio de Janeiro, State
of Rio de Janeiro, at Avenida Atlântica, 1130, 10o andar—parte on the date that
the conditions set forth in Sections 4.2 and 4.4 have been satisfied or waived,
unless another time, date or place is mutually agreed to by the parties.

 

5



--------------------------------------------------------------------------------

4.2 Purchaser’s Conditions Precedent. Purchaser’s obligation to purchase and
accept delivery of the Aircraft from Sellers shall be subject to the
satisfaction or waiver by Purchaser of each of the following conditions:

a. Each Seller shall have obtained all the approvals, duly authorized and
executed, required in accordance with its respective by-laws and articles of
association and each Seller shall have performed all of its respective
obligations hereunder due to be performed on or before the Closing Date;

b. Each of Sellers and Lessee shall have obtained all the approvals, duly
authorized and executed, required in accordance with its respective by-laws and
articles of association and shall have delivered to Purchaser the Assignment
Agreement, and the Assignment Agreement shall be in full force and effect and
each of Sellers and Lessee shall have performed all of its respective
obligations thereunder due to be performed on or before the Closing Date;

c. The representations and warranties of each of Sellers and Lessee in the Sale
Documents shall be true and correct as of the Closing (other than those
representations and warranties which refer to a specific date which shall be
true and correct as of such dates);

d. The Aircraft shall not have incurred (a) an Event of Loss nor (b) since the
Inspection Completion Date, any damage which exceeds or would reasonably be
expected to exceed One Million U.S. Dollars (USD $1,000,000) to repair;

e. Purchaser shall have received evidence of Sellers’ title to the Aircraft free
and clear of any liens and encumbrances that is reasonably satisfactory to
Purchaser, pursuant to the Certificate (Certidão de Inteiro Teor) issued by the
Brazilian Aeronautical Registry;

f. Purchaser shall have received the Title Insurance Policy;

g. All of the conditions precedent as set forth in the Assignment Agreement
shall have been either waived or satisfied;

h. Purchaser shall have received an insurance and reinsurance certificate and
reinsurance broker’s letter, evidencing Lessee’s compliance with the insurance
provisions of the Leases as assigned pursuant to the Assignment Agreement and
otherwise in the form of the currently issued certificates;

i. No change shall have occurred after the date of this Agreement under any
Applicable Law which would make it illegal for either Purchaser or Sellers to
perform any of their respective obligations under the Sale Documents; provided,
that if any such change has occurred, the parties shall use commercially
reasonable efforts to restructure the transactions contemplated by such
documents so to avoid the aforementioned illegality;

 

6



--------------------------------------------------------------------------------

j. All filings, recordings and registrations with the Aviation Authority
necessary for Purchaser to protect its interests in the Aircraft and the Leases
shall have been made at or before the Closing, or Purchaser shall be reasonably
satisfied that such filings, recordings and registrations will be made shortly
following the Closing;

k. Purchaser shall be satisfied that no Transfer Taxes shall be payable by
Purchaser in connection with the transactions contemplated hereby, and Sellers
and Purchaser shall have received from Lessee confirmation that each Aircraft is
located at its applicable Delivery Location;

l. At the Delivery Time, each Aircraft shall be in substantially the same or
better condition as of the date of the Inspection Completion Date, ordinary wear
and tear as a result of Lessee’s utilization under the Leases excepted;

m. There shall have been no adverse change to the business of Air Amazonia since
the date of execution of this Agreement;

n. All conditions precedent under the Amended and Restated Leases required from
the Lessee shall have been duly performed and/or provided;

o. Sellers shall have delivered or caused to be delivered the Process Agent
Power of Attorney, duly notarized (in respect to the signatories inside Brazil,
including the signature of two witnesses thereof) and consularized (in respect
to the signatories outside the United States of America), translated by a sworn
public translator;

p. Evidence that Sellers have appointed the United States of America Process
Agent as agent for service of process, which appointment shall take the form of
a letter, contract or other similar document executed respectively by Sellers
and by the United States of America Process Agent, as well as a Process Agent
Power of Attorney;

q. HRT Netherlands B.V. shall have delivered an updated extract from the trade
register of the Chambers of Commerce for Amsterdam containing its main corporate
information; and

r. in addition to the foregoing, Lessee shall also provide Purchaser with the
following:

i. Receipt of a proof of payment of debts relating to airport fees and fines in
violation of the Brazilian Aeronautical Code (Código Brasileiro de Aeronáutica)
with respect to Sellers and the Aircraft; and

ii. Receipt of the Clearing Certificate (Certificado Negativo de Débito—CND) of
the Lessee, issued by the Federal Revenue Secretariat of Brazil (Secretaria da
Receita Federal do Brasil – RFB).

 

7



--------------------------------------------------------------------------------

4.3 Purchaser’s Closing Deliveries. Upon satisfaction of the conditions set
forth in Section 4.2 hereof, Purchaser shall:

a. Pay the Purchase Price, in accordance with Section 2.3 hereof and the
allocation set forth in Exhibit A, by wire transfer in immediately available
funds to the following bank accounts designated by Sellers:

HRT O&G Exploração e Produção de Petroleo Ltda.

CNPJ 11.058.804/0001-68

Banco Itaú (341) Branch (Agência) 0911 Account number (cc) 10778-7

HRT Netherlands B.V.

J.P. Morgan Chase Bank NA - London Branch / Chaseside - Bournemouth - UK -
BH77DA

Account number: USD 41035614

IBAN: GB43CHAS60924241035614 - Swift code CHASGB2L - USD

b. Execute and deliver to Sellers the Aircraft Delivery Receipt;

c. Execute and deliver to Sellers the Amended and Restated Leases; and

d. Execute and deliver to Sellers the Assignment Agreement.

4.4 Sellers’ Conditions Precedent. Sellers’ obligation to sell and deliver the
Aircraft to Purchaser shall be subject to the satisfaction or waiver by Sellers
of each of the following conditions:

a. No default by Purchaser shall have occurred and be continuing hereunder,
which default can be reasonably expected to have a material adverse effect on
Purchaser’s ability to perform its obligations hereunder;

b. The representations and warranties of Purchaser in this Agreement shall be
true and correct as of the Closing (other than those representations and
warranties which refer to a specific date which shall be true and correct as of
such dates);

c. Purchaser shall have paid, and Sellers shall have received, the Purchase
Price in full in accordance with Section 2.3 hereof;

d. Sellers shall have received an insurance and reinsurance certificate from
Lessee, naming Sellers as additional insured thereunder;

e. No change shall have occurred after the date of this Agreement under any
Applicable Law which would make it illegal for either Purchaser or Sellers to
perform any of their respective obligations under this Agreement; provided, that
if any such change has occurred, the parties shall use commercially reasonable
efforts to restructure the transactions contemplated by such documents so as to
avoid the aforementioned illegality; and

 

8



--------------------------------------------------------------------------------

f. Sellers shall be satisfied that no Transfer Taxes shall be payable by Sellers
in connection with the transactions contemplated hereby, and Sellers and
Purchaser shall have received from Lessee confirmation that each Aircraft is
located at its applicable Delivery Location.

4.5 Sellers’ Closing Deliveries. Upon satisfaction of the conditions set forth
in Section 4.4 hereof, Sellers shall:

a. Deliver and transfer title, free and clear of any liens, to each Aircraft to
Purchaser at the applicable Delivery Location;

b. Execute and deliver the Warranty Bill of Sale to Purchaser;

c. Cause HRT O&G EXP. E PRODUÇÃO DE PETRÓLEO LTDA. to enter into the Amended and
Restated Leases, and deliver the Amended and Restated Leases executed by HRT O&G
EXP. E PRODUÇÃO DE PETRÓLEO LTDA. to Purchaser;

d. Execute and deliver to Purchaser, and cause Lessee to execute and deliver to
Purchaser, the Assignment Agreement;

e. Deliver to Purchaser all documentation in connection with the Aircraft that
was in the possession of Sellers, together with copies of the reports delivered
by Lessee to Sellers pursuant to the Leases;

f. Deliver to Purchaser any other documents necessary for the transfer of
ownership of the Aircraft in accordance with the requirements of the National
Civil Aviation Agency (Agência Nacional de Aviação Civil—ANAC) or any other
Brazilian Authority; and

g. Deliver any other documents, approvals and consents as Purchaser may
reasonably require.

ARTICLE 5: REPRESENTATIONS, WARRANTIES & LIMITATIONS

5.1 Representations and Warranties of Sellers. Sellers hereby represent and
warrant as of the date hereof and as of the Closing Date as follows:

a. Sellers possess perpetual existence as legal entities, with several capacity
to sue and be sued in their own name, and with full power and legal right to
carry on their business as currently conducted and to execute, deliver and
perform their obligations arising under this Agreement and the other Sale
Documents;

 

9



--------------------------------------------------------------------------------

b. The execution, delivery and performance by Sellers of the Sale Documents have
been duly authorized by all necessary action on behalf of Sellers and (i) do not
and will not contravene the charter or by-laws of Sellers or any current law,
governmental rule, regulation, judgment or order binding on Sellers and (ii) do
not conflict with or result in any breach of any of the terms or constitute a
default under any document, instrument, or agreement to which either Seller is a
party or by which either Seller or its properties are bound;

c. No action, suit or proceeding to which either Seller is a party is pending
or, to the knowledge of either Seller, pending without service of process or
threatened before any court, arbitrator or administrative or other governmental
body that may restrain, enjoin or question the Sale Documents, the consummation
of the transactions contemplated thereby, the performance of obligations or the
enjoyment of rights and benefits contemplated therein, or that is otherwise
related thereto;

d. Each of this Agreement and, upon the execution and delivery thereof, the
other Sale Documents has been duly executed and delivered by Sellers and
constitutes the legal, valid and binding obligations of Sellers enforceable
against Sellers in accordance with their respective terms;

e. All approvals and consents of Sellers and their respective equityholders that
are required in connection with any transaction contemplated by the Sale
Documents shall on the Closing Date have been duly obtained, each consent of any
Person required to be obtained by Sellers to authorize, or required by Sellers
in connection with the execution, delivery or performance by Sellers of the Sale
Documents to which it is a party has been obtained and is in full force and
effect (or will be obtained and in full force and effect prior to the Delivery
Time), there is no default by Sellers in the observance or performance of any of
the conditions and restrictions (if any) imposed on or in connection with such
consent, and neither the execution, delivery and performance by the Sellers, nor
the performance by Sellers of their respective obligations under, the Sale
Documents requires the consent, approval, order or authorization of, the giving
of notice to, the registration with or the taking of any other action in respect
of any governmental body;

f. As of immediately prior to the Closing, each Seller shall be the sole legal
and beneficial owner of the Aircraft, as set forth in EXHIBIT A, and the
Aircraft shall be owned by Sellers free from any Security Interests (other than
Permitted Liens) and any transfer restrictions, and upon execution and delivery
of the Warranty Bill of Sale good and marketable title to the Aircraft shall be
transferred to Purchaser free from any Security Interests (other than Permitted
Liens);

 

10



--------------------------------------------------------------------------------

g. Sellers are not aware of any outstanding claims by Lessee in respect of any
maintenance which have not previously been reimbursed by Sellers;

h. To the best of Sellers’ knowledge, there has not occurred any event that
would give rise to a tax indemnification obligation of Lessee for which Sellers
would have a claim, whether such obligation is imposed upon Lessee in any Lease
or in any other document entered into by Lessee in connection with the
transactions contemplated by any Lease;

i. There has not occurred any event of loss or any other accident or material
physical damage to the Aircraft;

j. At the Closing, all Aircraft shall:

i. comply with the Inspection requirements set forth in EXHIBIT E, in accordance
with Article 3; and

ii. be in fully operational and airworthy condition.

5.2 Representations and Warranties of Purchaser. Purchaser hereby warrants as of
the date hereof and as of the Closing Date as follows:

a. Purchaser is a corporation organized and existing in good standing under the
laws of the State of Delaware and has the power and authority to carry on its
business as presently conducted and to perform its obligations under this
Agreement, and with the capacity to sue and be sued in its own name, and with
full power and legal right to carry on its business as currently conducted and
to execute, deliver and perform its obligations arising under the Sale
Documents;

b. The execution, delivery and performance by Purchaser of the Sale Documents
have been duly authorized by all necessary action on behalf of Purchaser and
(i) do not and will not contravene the charter or by-laws of Purchaser or any
current law, governmental rule, regulation, judgment or order binding on
Purchaser and (ii) do not conflict with or result in any breach of any of the
terms or constitute a default under any document, instrument, or agreement to
which Purchaser is a party or by which Purchaser or its properties are bound;

c. No action, suit or proceeding to which Purchaser is a party is pending or, to
the knowledge of Purchaser, pending without service of process or threatened
before any court, arbitrator or administrative or other governmental body that
may restrain, enjoin or question the Sale Documents, the consummation of the
transaction, the performance of obligations, or enjoyment of rights and benefits
contemplated therein, or that is otherwise related thereto;

 

11



--------------------------------------------------------------------------------

d. Each of this Agreement and, upon the execution and delivery thereof, the
other Sale Documents has been duly executed and delivered by Purchaser and
constitutes the legal, valid, and binding obligations of Purchaser enforceable
against Purchaser in accordance with their respective terms; and

e. All approvals and consents of the members of Purchaser that are required in
connection with any transaction contemplated by the Sale Documents shall on the
Closing Date have been duly obtained and each consent of any Person required to
be obtained by Purchaser to authorize, or required by Sellers in connection with
the execution, delivery or performance by Purchaser of the Sale Documents to
which it is a party has been obtained and is in full force and effect (or will
be obtained and in full force and effect prior to the Delivery Time), and there
is no default by Purchaser in the observance or performance of any of the
conditions and restrictions (if any) imposed on or in connection with such
consent.

5.3 DISCLAIMER. THE AIRCRAFT ARE BEING SOLD HEREUNDER ON AN “AS IS” “WHERE IS”
BASIS, SUBJECT TO THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 5.1
HEREOF AND IN THE WARRANTY BILL OF SALE. SELLERS’ EXPRESS WARRANTIES AND
REPRESENTATIONS SET FORTH IN SECTION 5.1 HEREOF AND IN THE WARRANTY BILL OF SALE
ARE EXCLUSIVE AND IN LIEU OF ALL OTHER REPRESENTATIONS OR WARRANTIES WHATSOEVER
BY SELLERS, EXPRESS OR IMPLIED OR ARISING BY OPERATION OF LAW OR IN EQUITY, WITH
RESPECT TO THE CONDITION OF THE AIRCRAFT OR ANY PART THEREOF, AND SELLERS HAVE
NOT MADE, AND PURCHASER HEREBY WAIVES, RELEASES AND DISCLAIMS ANY
REPRESENTATIONS OR WARRANTIES WHATSOEVER (OTHER THAN THOSE SET FORTH IN
SECTION 5.1 HEREOF AND IN THE WARRANTY BILL OF SALE), WITH RESPECT TO THE
CONDITION OF THE AIRCRAFT OR ANY PART THEREOF, INCLUDING, WITHOUT LIMITATION,
REPRESENTATIONS AND WARRANTIES AS TO THE AIRWORTHINESS, VALUE, CONDITION,
DESIGN, MERCHANTABILITY, AND FITNESS FOR A PARTICULAR USE OF THE AIRCRAFT, AND
ANY OTHER REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED (INCLUDING,
WITHOUT LIMITATION, ANY IMPLIED WARRANTY ARISING FROM A COURSE OF PERFORMANCE OR
DEALING OR USAGE OF TRADE).

5.4 Waiver of Consequential Damages. None of the parties hereto (or any of their
Affiliates or other related persons) shall be liable for, and each party hereto
hereby waives and releases, any claims against any other party (or its
Affiliates or related persons) for any indirect, special, punitive, incidental
or consequential damages, including, but not limited to, lost revenues, lost
profit, or loss of prospective economic advantage, resulting from such other
party’s performance or failure to perform under the Sale Documents.

 

12



--------------------------------------------------------------------------------

ARTICLE 6: THIRD PARTY WARRANTIES

To the extent that any warranties from manufacturers, service providers, or
suppliers are still in effect with respect to the Aircraft (to the extent that
such rights are assignable and are not extinguished as a result of this
Agreement), such warranties and all rights thereunder shall without further
action be irrevocably assigned to Purchaser effective as of Closing. Sellers
further agree to enforce on Purchaser’s behalf such warranties that are not, by
their terms, assignable by Sellers.

ARTICLE 7: SALES AND OTHER TAXES

Each of Sellers and Purchaser shall cooperate and use reasonable efforts to
avoid or minimize any and all sales, stamp, use, transfer, value-added, gross
receipts or other similar taxes or duties imposed on the assignment and sale of
the Aircraft to Purchaser by Sellers or otherwise imposed on the transactions
contemplated hereby (for the avoidance of doubt, “any similar taxes or duties”
shall not include any corporation, franchise and other similar taxes or any tax
imposed in its respective jurisdiction of residence with respect to, or measured
by, income or gain) (such taxes and duties, the “Transfer Taxes”). In the event
that the Closing occurs, neither the Sellers nor Purchaser shall indemnify the
other for any such Transfer Taxes and each party shall be solely responsible for
the payment of any such Transfer Taxes imposed on it in connection with the
transactions contemplated hereby.

ARTICLE 8: INDEMNITEES

8.1 Sellers’ Indemnity

a. Indemnification. Each Seller hereby covenants and agrees that, upon
Purchaser’s demand, it will pay and assume liability for, and indemnify,
protect, defend, save and keep harmless each Purchaser Indemnitee, on an
after-tax basis, from and against any and all liabilities, taxes, fees, duties,
charges, withholdings, obligations, losses, damages, settlements, claims,
actions, suits, penalties, costs and expenses (including, without limitation,
reasonable fees and expenses of counsel) of whatsoever kind and nature
(“Losses”) which may at any time or from time to time be imposed upon, incurred
by or asserted against any Purchaser Indemnitee in any way relating to,
resulting from or arising out of (i) the Aircraft to the extent attributable to
the period prior to the Closing, except to the extent that (a) any such Losses
resulted from the gross negligence or willful misconduct of any Purchaser
Indemnitee, (b) any such Losses are the ordinary or usual operating or overhead
expenses of any Purchaser Indemnitee, (c) a Person other than Seller has agreed
to be liable for such Losses pursuant to any provision of this Agreement,
(d) the Lessee has agreed to be liable for such Losses pursuant to any provision
of any Lease, or (e) a Purchaser Indemnitee has received payment in respect of
such Losses from any insurances obtained for the benefit of such person;
(ii) any inaccuracy or breach of any representation or warranty made by Seller
under this Agreement or any Sale Document, or (iii) any failure by Seller to
have observed or performed any of its obligations under or in connection with
(A) this Agreement or any Sale Document or (B) the Sale Documents in respect of
or to the extent attributable to the period prior to the Closing Date.

 

13



--------------------------------------------------------------------------------

b. Limitation on Liability. To the fullest extent permitted by law, and
notwithstanding any other provision of this Agreement, the total liability, in
the aggregate, of each Seller and each Seller´s officers, directors, partners,
employees and consultants, and any of them, to Purchaser and anyone claiming by
or through Purchaser, for any and all claims, losses, costs or damages,
including reasonable attorneys’ fees and costs and expert-witness fees and costs
of any nature whatsoever or claims expenses resulting from or in any way related
to this Agreement from any cause or causes, whether there has been negligence
involved or not, shall not exceed the equivalent of fifty percent (50%) of the
total Purchase Price. It is intended that this limitation applies to any and all
liabilities or causes of action however alleged or arising, unless otherwise
prohibited by law.

8.2 Purchaser’s Indemnity. Purchaser hereby covenants and agrees upon demand of
Sellers to pay and assume liability for, and indemnify, protect, defend, save
and keep harmless, each Sellers’ Indemnitee, on an after-tax basis, from and
against any and all Losses which may at any time or from time to time be imposed
upon, incurred by or asserted against any Sellers’ Indemnitee in any way
relating to, resulting from or arising out of (i) the Aircraft to the extent
attributable to the period from and after the Closing Date, except to the extent
that (a) any such Losses resulted from the gross negligence or willful
misconduct of any Sellers’ Indemnitee, (b) any such Losses are the ordinary or
usual operating or overhead expenses of any Sellers’ Indemnitee, (c) a Person
other than Purchaser has agreed to be liable for such Losses pursuant to any
provision of this Agreement, (d) the Lessee has agreed to be liable for such
Losses pursuant to any provision of any Lease, or (e) Sellers’ Indemnitee has
received payment in respect of such Losses from any insurances obtained for the
benefit of such person; (ii) any inaccuracy or breach of any representation or
warranty made by Purchaser under this Agreement or any other agreement related
to this transaction to which Purchaser is a party; or (iii) any failure by
Purchaser to have observed or performed any of its obligations under or in
connection with (A) this Agreement or any Sale Document or (B) the Sale
Documents in respect of or to the extent attributable to the period from and
after the Closing Date.

ARTICLE 9: NOTICES

All communications and notices hereunder shall be in writing and shall be deemed
made (i) when delivered by hand, or (ii) when actually delivered after being
sent by recognized national or international overnight courier or as of the date
on which receipt of such communication or notice is refused or the courier
advises that such communication or notice is not deliverable at the address set
forth below, or (iii) when transmitted by means of facsimile or other wire
transmission (with request for assurance of receipt in a manner typical with
respect to communications of that type and followed promptly with the original
thereof), provided that any such communication sent after 5:30 p.m. local time
on a Business Day at the place of

 

14



--------------------------------------------------------------------------------

receipt shall be deemed to have been received on the next succeeding Business
Day, in each case at the address set forth below (or at such other address as a
party shall notify to the other party in the foregoing manner):

If to Purchaser:

Fax: 503-473-8540

Tel: 503-505-5800

Email: erizzuti@ericksonaircrane.com

Address: Erickson Air-Crane Incorporated

     5550 SW Macadam Avenue, Suite 200

     Portland, Oregon 97239

Attention: Edward Rizzuti, Vice President, General Counsel & Corporate Secretary

If to Sellers:

HRT NETHERLANDS B.V.

Fax: + 55 21 2105 9700

Tel: + 55 21 2105 9713

Email: milton@hrt.com.br

Address: Av. Atlântica, 1130, 10 andar – parte, Rio de Janeiro, RJ, CEP
22021-000

Attention: Mr. Milton Romeu Franke

With copy to:

Telephone: + 55 21 2105 9700

Facsimile: + 55 21 2105 9713

Email: rdourado@hrt.com.br

Address: Avenida Atlântica, 1130, 10o andar – parte, Rio de Janeiro, RJ, CEP
22021-000

Attention: Mr. Ricardo Bottas Dourado dos Santos

HRT O&G EXP. E PRODUÇÃO DE PETRÓLEO LTDA.

Telephone: + 55 21 2105 9700

Facsimile: + 55 21 2105 9713

Email: nilo@hrt.com.br

Address: Avenida Atlântica, 1130, 10o andar – parte, Rio de Janeiro, RJ, CEP
22021-000

Attention: Mr. Nilo Chagas de Azambuja Filho

 

15



--------------------------------------------------------------------------------

With copy to:

Telephone: + 55 21 2105 9700

Facsimile: + 55 21 2105 9713

Email: rdourado@hrt.com.br

Address: Avenida Atlântica, 1130, 10o andar – parte, Rio de Janeiro, RJ, CEP
22021-000

Attention: Mr. Ricardo Bottas Dourado dos Santos

HRT PARTICIPAÇÕES EM PETRÓLEO S.A.

Fax: + 55 21 2105 9700

Tel: + 55 21 2105 9713

Email: milton@hrt.com.br

Address: Av. Atlântica, 1130, 10 andar – parte, Rio de Janeiro, RJ, CEP
22021-000

Attention to: Mr. Milton Romeu Franke

With copy to:

Telephone: + 55 21 2105 9700

Facsimile: + 55 21 2105 9713

Email: rdourado@hrt.com.br

Address: Avenida Atlântica, 1130, 10o andar – parte, Rio de Janeiro, RJ, CEP
22021-000

Attention: Mr. Ricardo Bottas Dourado dos Santos

ARTICLE 10: INSURANCE

10.1 Minimum Coverages. If the Aircraft is not on lease to Lessee at any time
during the two (2) years succeeding the Closing Date, Purchaser shall, at its
sole expense, maintain or cause any subsequent lessee or their successors to
maintain, with a reputable insurer in a leading insurance market aircraft
third-party legal liability insurance in an amount not less than fifty million
US Dollars (US$ 50,000,000) covering the Sellers’ Indemnitees as additional
insureds to the same extent that Purchaser is covered on such policies.

10.2 Contents of Policies. All insurance coverage under Article 10.1 hereof
shall be endorsed in accordance with then standard market terms (currently AVN
67B): (i) to name all Sellers’ Indemnitees as additional insureds thereunder;
(ii) to expressly provide that all of the provisions thereof, except the limits
of liability, shall operate in the same manner as if there were a separate
policy covering each insured; (iii) to expressly provide that, in respect of the
respective interests of each additional insured in such policies, the insurance
shall not be invalidated by any action or inaction of any Purchaser Indemnitee
or any other third party and shall insure the respective interests of the
additional insured, as they appear, regardless of any breach or violation of any
warranty, declaration or condition contained in such policies by any Purchaser
Indemnitee or any other third party; (iv) to expressly provide that such
insurance shall be primary without any right of contribution from any other
insurance which is carried by any additional insured; and

 

16



--------------------------------------------------------------------------------

(v) to expressly waive any right of the insurers to set-off or counterclaim or
any other deduction, whether by attachment or otherwise, in respect to any
policies, endorsements or coverage described herein and which relate to any
liability of any additional insured (other than for premium in respect of the
Aircraft).

ARTICLE 11: POST-CLOSING COMMITMENTS

11.1 Cooperation. The parties will accommodate reasonable requests for
additional documentation to facilitate the transactions contemplated hereby.
Each party shall execute all documents and do all other things that may be
reasonably requested by the other party in order to fully and adequately
document the transactions contemplated hereby, whether prior to, in connection
with, or subsequent to Closing.

11.2 Right of First Refusal. At any time prior to the twelve (12) month
anniversary of the Closing Date, if Sellers desire to accept an offer (an
“Offer”) from a Person that is not an Affiliate of Purchaser (the “Third Party
Purchaser”) to purchase any or all aircraft to which Sellers have legal and
beneficial ownership and that are not part of this Agreement (the “Subject
Aircraft”), Sellers shall, in accordance with the following procedures, terms
and conditions, first offer to sell the Subject Aircraft to Purchaser (or one or
more of Purchaser’s designees) for consideration and on terms no more favorable
to Sellers than those which would apply if Sellers accepted the Offer and in
accordance with the provisions of this Section 11.2:

a. Sellers shall deliver to Purchaser a written notice (the “Offer Notice”),
which shall include a summary of the material terms and conditions of the Offer,
including the proposed purchase price to be paid by the Third Party Purchaser.
The Offer Notice shall constitute Sellers’ offer to sell the Subject Aircraft to
Purchaser at the gross purchase price (which, for the avoidance of doubt, shall
be inclusive of any broker’s fees payable by Seller in connection therewith) and
on the other terms set forth in the Offer Notice and shall be irrevocable until
the end of the Notice Period (as defined below).

b. Upon receipt of the Offer Notice, Purchaser shall have 72hours (the “Notice
Period”) to elect to purchase the Subject Aircraft by delivering a written
notice of acceptance (an “Acceptance Notice”) to Sellers. In the event that
Purchaser delivers an Acceptance Notice, Sellers and Purchaser shall take such
action as may be necessary to enter into a definitive agreement, which will
include the terms of the offer included in the Offer Notice, within 20 calendar
days of receipt of the Acceptance Notice.

c. If Purchaser decides not to accept the offer in the Offer Notice, Purchaser
will be required to provide a written notice of refusal (a “Refusal Notice”) to
Sellers to such effect within the Notice Period. If Purchaser does not deliver
an Acceptance Notice or a Refusal Notice during the Notice Period, Purchaser
shall be deemed to have waived all of its rights to purchase the Subject
Aircraft under this Section 11.2 and be deemed to have provided a Refusal
Notice.

 

17



--------------------------------------------------------------------------------

d. For a period of 180 calendar days following the receipt (or deemed receipt)
of a Refusal Notice, Sellers may consummate the sale of the Subject Aircraft to
the Third Party Purchaser on the terms set forth in the Offer. If Sellers do not
sell the Subject Aircraft to the Third Party Purchaser within such 180 calendar
day period, the rights provided hereunder shall be deemed to be revived and the
Subject Aircraft shall not be sold to any third party purchaser unless Sellers
send a new Offer Notice in accordance with, and otherwise comply with, this
Section 11.2.

e. Sellers and Purchaser shall take all actions as may be reasonably necessary
to consummate the sale of any Subject Aircraft contemplated by this
Section 11.2, including entering into agreements and delivering certificates and
instruments and consents as may be deemed necessary or appropriate.

f. In the event that Purchaser delivers an Acceptance Notice to Sellers and
subsequently revokes such Acceptance Notice or fails to use commercially
reasonable efforts to consummate the purchase of the Subject Aircraft within 20
calendar days of delivery of the Acceptance Notice, and, following the failure
by Purchaser and Sellers to consummate such sale as a result of Purchaser’s
fault, the Third Party Purchaser is no longer willing to purchase the applicable
Subject Aircraft on the terms set forth in the Offer applicable to such
Acceptance Notice, Purchaser shall be required to pay Sellers a penalty equal to
10% of the purchase price set forth in the Offer plus the amount of any broker’s
commission as set forth in the Offer Notice in connection with the proposed but
unconsummated sale of such Subject Aircraft to the Applicable Third Party
Purchaser pursuant to the Offer.

ARTICLE 12: MISCELLANEOUS

12.1 Time is of the Essence. Unless stated expressly to the contrary herein,
time shall be of the essence for all events contemplated hereunder.

12.2 Confidentiality. From the date hereof and for a period of three (3) years,
each party hereto agrees that it will treat this Agreement and the Purchase
Price as privileged and confidential and will not, without the prior written
consent of the other, disclose this Agreement and the Purchase Price to any
third party, except for disclosure to its lenders or other funding sources,
attorneys, auditors or its successors or permitted assigns and as may be
required by Applicable Law or as may be necessary to effect the transactions
contemplated hereby, in which case the party so disclosing shall use good faith
efforts to limit disclosure to such third parties on a need-to know

 

18



--------------------------------------------------------------------------------

basis. In connection with any such disclosure the party making such disclosure
shall request and use its best efforts to obtain confidential treatment of such
information. Nothing in this Section 12.2 shall prohibit the Purchaser from
sharing the terms and conditions of any Sale Document with transaction details
with potential financing sources or from sharing the Aircraft technical
information (but, for the avoidance of doubt solely the Aircraft technical
information) with any third party; provided that such potential financing
sources agree to maintain the confidentiality of this Agreement and the Purchase
Price to the same extent provided for in this Section 12.2. Each party hereto
further agrees that it will not publicly announce the sale of the Aircraft or
the terms of this transaction.

12.3 Binding Effect. This Agreement shall inure to the benefit of and be binding
upon each of the parties hereto and their respective successors and permitted
assigns.

12.4 Transaction Costs and Expenses. Whether or not the transactions
contemplated hereby are consummated, each of Sellers and Purchaser shall bear
and be responsible for its own costs and expenses incurred in connection with
the negotiation, preparation, execution and delivery of the Sale Documents, and
any other agreements, documents and instruments relating hereto, and neither
Sellers nor Purchaser shall have any right of reimbursement or indemnity for
such costs and expenses as against each other. Notwithstanding the foregoing,
however, Purchaser shall be responsible for (a) all costs and expenses relating
to the registration of the Aircraft and any other changes to the registry
maintained by the Aviation Authority, and (b) all costs and expenses of Lessee
in connection with the entering into of the Assignment Agreement and all actions
required of the Lessee thereunder.

12.5 Entire Agreement. This Agreement constitutes, on and as of the date hereof,
the entire agreement of the parties hereto with respect to the subject matter
hereof, and all prior or contemporaneous understandings or agreements, whether
written or oral, between the parties hereto with respect to the subject matter
hereof are hereby superseded in their entirety.

12.6 Amendments. No provision of any Sale Document may be amended, changed,
waived or discharged orally, but only by an instrument in writing specifying the
provision intended to be amended, changed, waived or discharged and signed by
the party against whom enforcement of such amendment, change, waiver or
discharge is sought and no provision of any Sale Document shall be varied,
contradicted or explained by any oral agreement, course of dealing or
performance or any other matter not set forth in an agreement in writing and
signed by the party against whom enforcement of such agreement is sought.

 

19



--------------------------------------------------------------------------------

12.7 Assignment. Except as otherwise provided herein, neither party may assign
any of its rights or delegate any of its obligations hereunder without the prior
written consent of the other party; provided, however, that (a) Purchaser may
assign its rights and delegate its obligations under the Sale Documents to any
Affiliate of Purchaser (or any trust of which any of them is a beneficiary) and
(b) Sellers may assign their rights (but not their obligations) under the Sale
Documents to any of their Affiliates.

12.8 Headings and References. The division of this Agreement into Articles and
Sections, and the insertion of headings, are for convenience of reference only
and shall not affect the construction or interpretation of this Agreement.

12.9 Counterparts. This Agreement may be executed in any number of separate
counterparts by each of the parties hereto, all such counterparts together
constituting but one and the same instrument. Copies of this Agreement and the
documents to be delivered hereunder, if transmitted by facsimile, shall be
deemed to be and treated the same as executed originals; provided that the
original of any document delivered by facsimile transmission shall, upon
request, also be delivered by mail or private delivery service.

12.10 Non-Waiver. Any failure at any time of either party to enforce any
provision of any Sale Document shall not constitute a waiver of such provision
or prejudice the right of such party to enforce such provision at any subsequent
time.

12.11 Survival of Representations and Warranties. The representations and
warranties herein of each party hereto shall survive the execution and delivery
of, and the consummation of the transactions contemplated by, this Agreement.

12.12 Appointment of Agent for Service of Process. For the purpose of any suit,
action, proceeding or settlement of dispute in any court located in the United
States of America, Sellers hereby designate the United States of America Process
Agent as its agent to accept service of process in respect of any such suit,
action, proceeding or settlement of dispute, which appointment shall take the
form of a letter, contract or other similar document executed respectively by
Sellers and by the United States of America Process Agent, as well as a Process
Agent Power of Attorney. Sellers shall at all times maintain a valid agent for
service of process in the United States of America, shall provide evidence on
request of the continued effectiveness of such appointment and shall notify

 

20



--------------------------------------------------------------------------------

Purchaser of any changes in the name and address of such agent. Sellers agrees
to pay in advance to the agent such compensation as shall be agreed upon for
such services for the period extending not less than 6 months after the
scheduled expiration of the Term. Nothing herein shall limit the right of
Purchaser to deliver service of process in any other manner permitted by law.

12.13 Attorneys’ Fees. In any suit or other proceeding which may be instituted
by Sellers or Purchaser pertaining to any Sale Document, the party ultimately
prevailing, in addition to any other relief that may be awarded, shall be
entitled to its costs, expenses and reasonable attorneys’ fees incurred in such
proceeding.

12.14 Invalid Provisions. If any provision of any Sale Document is or becomes
void or unenforceable by force or operation of law, the other provisions shall
remain valid and enforceable.

12.15 Currency. All prices, amounts and payments referred to herein shall be in
United States Dollars.

12.16 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

12.17 Consent to Arbitration.

a. All disputes with respect to or relating to this Agreement, any provision
hereof or the breach, performance, enforcement, validity or invalidity hereof
shall be finally settled under the Rules of Arbitration of the International
Chamber of Commerce (“ICC”) by three (3) arbitrators appointed in accordance
with the said Rules in effect at the time of arbitration.

b. The seat of arbitration shall be Miami in the State of Florida where the
arbitration award shall be rendered.

c. The language used in the arbitration shall be English.

d. The arbitral tribunal shall have the authority to award any remedy or relief
in accordance with the terms of this Agreement and the laws of the State of New
York, including, without limitation, provisional or permanent injunctive relief
and specific performance of any obligation created hereunder, except that the
arbitral tribunal shall not be empowered to award consequential, punitive,
multiple or exemplary damages, and the parties hereby waive any right to such
damages.

 

21



--------------------------------------------------------------------------------

e. The award shall be final and binding upon the parties, and shall be the sole
and exclusive remedy between the parties regarding any claims, counterclaims,
issues or accounting presented to the arbitral tribunal. Judgment upon any award
may be entered and enforced in any court having jurisdiction over a party or any
of its assets. For the purpose of the enforcement of an award, the parties
irrevocably and unconditionally submit to the jurisdiction of a competent court
in any jurisdiction in which a party may have assets. This Agreement and the
rights and obligations of the parties shall remain in full force and effect
pending the award in any arbitration proceeding hereunder.

f. The losing party or parties shall bear the costs of the arbitration, which
shall include the fees and expenses of the arbitrators and the ICC
administrative expenses, as well as the fees and expenses of any experts
appointed by the arbitral tribunal and the legal and any other costs incurred by
the parties for the arbitration.

[Signature Page Follows]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties sign this Aircraft Purchase Agreement in four
(4) original copies of similar form and content, for one single effect, in the
presence of the two (2) undersigned witnesses.

 

PURCHASER: ERICKSON AIR-CRANE INCORPORATED By:   /s/ João Claudio de Luca Junior
Print:   João Claudio de Luca Junior Title:   Attorney-in-fact

 

By:   /s/ Ana Luisa Castro Cunha Derenusson Print:   Ana Luisa Castro Cunha
Derenusson Title:   Attorney-in-fact

 

SELLERS: HRT NETHERLANDS B.V. By:   /s/ Milton Romeu Franke Print:   Milton
Romeu Franke Title:   Chief Executive Officer

 

By:   /s/ Ricardo Bottas Dourado dos Santos Print:   Ricardo Bottas Dourado dos
Santos Title:   Chief Finance Officer

 

HRT O&G EXP.E PRODUÇÃO DE PETRÓLEO LTDA. By:   /s/ Nilo Chagas de Azambuja Filho
Print:   Nilo Chagas de Azambuja Filho Title:   Chief Executive Officer

 

By:   /s/ Ricardo Bottas Dourado dos Santos Print:   Ricardo Bottas Dourado dos
Santos Title:   Chief Finance Officer

 

INTERVENING CONSENTING PARTY: HRT PARTICIPAÇÕES EM PETRÓLEO S.A. By:   /s/
Milton Romeu Franke Print:   Milton Romeu Franke Title:   Chief Executive
Officer



--------------------------------------------------------------------------------

By:   /s/ Ricardo Bottas Dourado dos Santos Print:   Ricardo Bottas Dourado dos
Santos Title:   Chief Finance Officer

 

GUARANTOR: EAC DO BRASIL PARTICIPAÇÕES LTDA. By:   /s/ João Claudio de Luca
Junior Print:   João Claudio de Luca Junior Title:   Manager

 

By:   /s/ Ana Luisa Castro Cunha Derenusson Print:   Ana Luisa Castro Cunha
Derenusson Title:   Manager

WITNESSES:

 

1.  

/s/ Sandra Silva Callado

    2.   /s/ Deise Montero Name: Sandra Silva Callado     Name: Deise Montero

ID:

   

ID:



--------------------------------------------------------------------------------

EXHIBIT A

The aircraft described below and the related aircraft documentation, all as more
fully defined as the “Aircraft”.

 

OWNER

  

MODEL

  

MANUFACTURER

   REGISTRATION    SERIAL #    YEAR    PURCHASE PRICE
ALLOCATION  

1 - HRT Netherlands B.V.

   Bel 212    Bell Helicopters    PR-HRK    35064    1993    $ 3,000,000   

2 - HRT Netherlands B.V.

   Bel 212    Bell Helicopters    PR-HRW    30730    1975    $ 3,000,000   

3 - HRT Netherlands B.V.

   S61N    Sikorsky    PR-HRH    61818    1979    $ 5,000,000   

4 - HRT Netherlands B.V.

   S61N    Sikorsky    PR-HRS    61488    1971    $ 5,000,000   

5 - HRT O&G Exp. E Produção de Petróleo Ltda.

   AS350 B2    Helibrás    PR-HDR    3576    2002    $ 2,000,000   

6 - HRT O&G Exp.E Produção de Petróleo Ltda.

   AS350 B2    Helibrás    PP-MJG    3620    2003    $ 2,000,000   



--------------------------------------------------------------------------------

EXHIBIT B

The following terms shall have the following respective meanings for all
purposes of this Agreement:

“Acceptance Notice” has the meaning set forth in Section 11.2(d).

“Adjusted Payment” has the meaning set forth in Section 2.4(b).

“Affiliate” means, with respect to any Person, any other Person controlling,
controlled by, or under common control with such Person. The terms “control,”
“controlling,” and “controlled by” as used in the preceding sentence mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of another Person, whether through the
ownership of twenty percent (20%) or more of the voting securities of such
Person, by contract or otherwise.

“Agreement” means this Aircraft Purchase Agreement.

“Aircraft”means the six (6) aircraft described in EXHIBIT A.

“Aircraft Delivery Receipt” means the Aircraft Delivery Receipt substantially in
the form attached hereto as EXHIBIT C.

“Aircraft Documents” means the manuals and technical records required to be kept
by the operator of the Aircraft.

“Air Amazonia” has the meaning set forth in Section 2.3(b)(i).

“Amended and Restated Leases” means each of the Aircraft Operating Lease
Agreements by and between Purchaser and Lessee, substantially in the form
attached hereto as Exhibit G.

“Applicable Law” means that this Agreement shall be governed and construed in
accordance with the laws of the State of New York, United States of America,
together with all applicable laws, treaties, international agreements, decisions
and orders of any court, arbitration or governmental agency or authority and
rules, regulations, orders, directives, licenses and permits of any governmental
body, instrumentality, agency or authority.

“Assignment Agreement” means that certain Lease Assignment and Assumption
Agreement among Purchaser, Sellers, and Lessee, substantially in the form
attached hereto as Exhibit H; provided, that prior to Closing, Purchaser shall
provide to Sellers the Aircraft applicable thereto.

“Aviation Authority” means the National Civil Aviation Agency of Brazil (ANAC)
(and any successor thereof).



--------------------------------------------------------------------------------

“Closing” means the purchase by Purchaser of the Aircraft from Sellers as
contemplated in the Agreement.

“Closing Date” means the date on which all of the actions described in Section 4
shall have been taken, which shall be on or before the Outside Closing Date.
Purchaser shall give Sellers sufficient prior notice in advance of the intended
“Closing Date”.

“Delivery Location” means Manaus (AM), Brazil, or such other location as the
Parties may mutually agree.

“Delivery Time” means the time stated in the Aircraft Delivery Receipt.

“Dollar” or “USD” means the lawful currency of the United States of America.

“Estimated Loss Amount” means the aggregate amount determined from time to time
in good faith by Purchaser to be due and owing to Purchaser or any of its
Affiliates from Sellers or any of their respective Affiliates in respect of any
Losses incurred by Purchaser or any of its Affiliates that, in the good faith
determination of Purchaser, are related to, resulted from or arose out of a
breach by either Seller or Affiliate thereof of any representation, warranty,
covenant or other agreement contained in the Transaction Documents and for which
Purchaser has delivered a claim notice to the applicable Seller or Affiliate
thereof pursuant to the terms of the applicable Transaction Document.

“FAA” means Federal Aviation Administration.

“Final Inspection” has the meaning set forth in Section 3.2 hereof.

“Initial Inspection” has the meaning set forth in Section 3.1 hereof.

“Inspection Completion Date” means July 17, 2013.

“Installment Payment” has the meaning set forth in Section 2.4.

“Intervening Consenting Party” or “HRT” has the meaning specified in the
Preamble.

“Leases” means each of the following leases with respect to the Aircraft as
amended and in effect as of the date hereof: (i) Aircraft Operating Lease
Agreement with respect to one S61N Sikorsky aircraft, serial number 61818,
bearing Brazilian registration marks PR-HRH, dated November 28, 2011, as amended
from time to time; (ii) Aircraft Operating Lease Agreement with respect to one
Bell 212 Bell Helicopters aircraft, serial number 35064, bearing Brazilian
registration marks PR-HRK, dated February 2, 2012, as amended from time to time;
(iii) Aircraft Operating Lease Agreement with respect to one Bell 212 Bell
Helicopters aircraft, serial number 30730, bearing Brazilian registration marks
PR-HRW, dated May 18, 2011, as amended from time to time; and (iv) Aircraft
Operating Lease Agreement with respect to one S61N Sikorsky aircraft, serial
number 61488, bearing Brazilian registration marks PR-HRS, dated January 10,
2011, as amended from time to time.



--------------------------------------------------------------------------------

“Lessee” means HRT O&G EXP. E PRODUÇÃO DE PETRÓLEO LTDA.

“Losses” has the meaning set forth in Section 8.1(a).

“Notice Period” has the meaning set forth in Section 11.2(d).

“Offer” has the meaning set forth in Section 11.2.

“Offer Notice” has the meaning set forth in Section 11.2(a).

“Outside Closing Date” means October 17, 2013, or such later date as shall be
mutually agreed to by Purchaser and Sellers.

“Overdue Amount” has the meaning set forth in Section 2.3(c).

“Payment Difference” has the meaning specified in Section 2.4(c).

“Permitted Liens” has the meaning set forth in the Lease.

“Person” means any individual, corporation, government, partnership, company,
group, authority, association or other entity.

“Process Agent Power of Attorney” shall mean, with respect to Sellers, a process
agent power of attorney issued by Sellers in favor of the United States of
America Process Agent substantially in the form of EXHIBIT F to the Agreement.

“Purchase Price” has the meaning set forth in Section 2.2 hereof.

“Purchaser” has the meaning set forth in the preamble.

“Purchaser Indemnitees” means Purchaser and its equityholders, directors,
officers and other Affiliates.

“Quota Purchase Agreement” means that certain Quota Purchase Agreement entered
into by and between EAC DO BRASIL PARTICIPAÇÕES LTDA., AIR AMAZONIA SERVIÇOS
AERONÁUTICOS LTDA., ERICKSON AIR-CRANE INCORPORATED and HRT PARTICIPAÇÕES EM
PETRÓLEO S.A., dated as of July 19, 2013.

“Refusal Notice” has the meaning set forth in Section 11.2(e).

“Sale Documents” means this Agreement, the Assignment Agreement, the Amended and
Restated Lease, the Warranty Bill of Sale and the Aircraft Delivery Receipt.

“Security Interest” means any mortgage, charge, lien, pledge, encumbrance,
hypothecation, lease, sublease, security interest, judgment, writ, order or
right of possession of any kind whatsoever.



--------------------------------------------------------------------------------

“Sellers” has the meaning set forth in the preamble.

“Sellers Indemnitees” means each Seller and its respective equityholders,
directors, officers and other Affiliates.

“Subject Aircraft” has the meaning set forth in Section 11.2.

“Third Party Purchaser” has the meaning set forth in Section 11.2

“Title Insurance Policy” means that certain insurance policy in a form
reasonably acceptable to Purchaser guaranteeing the title of the Aircraft
against any liens of record with the FAA registry in the United States and the
Aviation Authority in Brazil which is purchased at the cost and expense of
Sellers.

“Transfer Taxes” has the meaning specified in Article 7.

“Transaction Documents” means the Sale Documents, the Quota Purchase Agreement,
the “Aerial Services Agreement” (as defined in the Quota Purchase Agreement),
the “Maintenance and Other Services Agreement” (as defined in the Quota Purchase
Agreement)and all appendices, amendments or modifications hereto or thereto from
time to time.

“United States of America Process Agent” shall mean a process agent satisfactory
to Purchaser.

“Warranty Bill of Sale” means the warranty bill of sale for the Aircraft, in the
form of EXHIBIT D hereto.



--------------------------------------------------------------------------------

EXHIBIT C

AIRCRAFT DELIVERY RECEIPT

([•])

As of this [•] day of [•], 2013, ERICKSON AIR-CRANE INCORPORATED (the
“Purchaser”), accepts delivery at [•], in [•], of the aircraft described below
pursuant to the terms of that certain Aircraft Purchase Agreement dated as of
the [•] day of [•] 2013 (the “Agreement”) among Purchaser, and [HRT NETHERLANDS
B.V. or HRT O&G EXP. E PRODUÇÃO DE PETRÓLEO LTDA.] (the “Seller”):

That certain [•] aircraft bearing manufacturer’s serial number [•] and Brazilian
Registration Mark [•], together with [•] engines bearing manufacturer’s serial
numbers [•] and [•] and otherwise as defined as the “Aircraft” in the Agreement.

Purchaser has inspected the Aircraft, and Purchaser hereby unconditionally and
irrevocably acknowledges and agrees (i) that Purchaser is satisfied with the
condition of the Aircraft, (ii) that Seller has satisfied, or Purchaser has
waived, each of the conditions precedent under Section 4.1 of the Agreement, and
(iii) that the Aircraft is accepted on the terms set forth in the Agreement.

 

PURCHASER: ERICKSON AIR-CRANE INCORPORATED By:     Print:     Title:    



--------------------------------------------------------------------------------

EXHIBIT D

WARRANTY BILL OF SALE

([•])

                    , 2013

The undersigned, [HRT NETHERLANDS B.V. or HRT O&G EXP. E PRODUÇÃO DE PETRÓLEO
LTDA.], a [•] limited liability company, (the “Seller”) is the owner of and has
full title to the [•] Aircraft bearing manufacturer serial number [•], Brazilian
Registration Mark [•], and equipped with [•] engines bearing manufacturer serial
numbers [•] and [•], together with the aircraft documents relating thereto.

Seller and ERICKSON AIR-CRANE INCORPORATED (the “Purchaser”), have entered into
that certain Aircraft Purchase Agreement dated as of [•] [•], 2013 (the
“Agreement”). Capitalized terms used herein and not otherwise defined shall have
the respective meanings set forth in the Agreement.

For and in consideration of good and valuable consideration, the sufficiency of
which is hereby acknowledged, Seller does hereby grant, convey, transfer,
bargain, sell and deliver all of its right, title and interest in and to the
Aircraft unto Purchaser and to Purchaser’s successors and assigns forever.

Seller hereby warrants to Purchaser, its successors and assigns, that on the
date hereof, Seller does hereby sell, convey, transfer and assign to Purchaser,
good and marketable title to the Aircraft free and clear of any Security
Interest (other than Permitted Liens), and Seller agrees that it will defend
forever such title so conveyed against all claims and demands whatsoever.

This Warranty Bill of Sale ([•]) shall be governed by and construed in
accordance with the laws of the State of New York, including all matters of
construction, validity and performance.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Warranty Bill of Sale
([•]) to be duly executed and delivered as of the date first written above.

 

[HRT NETHERLANDS B.V. or HRT O&G EXP. E PRODUÇÃO DE PETRÓLEO LTDA.] By:    
Print:     Title:    

Accepted by ERICKSON AIR-CRANE INCORPORATED

 

By:     Print:     Title:    

WITNESSES:

 

1._______________________    2._______________________ Name:    Name: ID:    ID:



--------------------------------------------------------------------------------

EXHIBIT E

INSPECTION REQUIREMENTS

Date of Inspection                    

Aircraft Total Time                        

 

1. Validate:

 

  a. Data Plate: Model                     Date of
Manufacturer                    

Manufacturer Serial Number                     Date of Issue                    

  b. Airworthiness Certificate: Nationality and Registration
Number                    

Issue Date                      Country                    

  c. All major components in section 2 (b-k) against what is currently on the
aircraft.

Completed¨All items accounted for: YES ¨ NO ¨ If no, document missing

items                                                                          
                                                                                

 

 

 

 

 

 

 

2. Inspect:

 

  a. Flight controls for condition and security.¨

 

  b. Engine 1—P/N                    S/N                     

 

  c. Engine 2—P/N                    S/N                     

Data Plates Installed ¨

 

  d. Hydraulic components for condition and leakage.

 

  •  

Aux. servo¨ P/N                    S/N                     

 

  •  

Primary servos ¨P/N                    S/N                     

P/N                     S/N                    

P/N                    S/N                     

 

  •  

Tail rotor servo ¨P/N                    S/N                     



--------------------------------------------------------------------------------

  e. Main rotor head for condition, security, and leakage. ¨

 

  •  

P/N                    S/N                     

 

  f. Tail rotor head for condition, security, and leakage. ¨

 

  •  

P/N                    S/N                     

 

  g. Main gearbox for condition, security, and leakage. ¨

 

  •  

P/N                    S/N                     

 

  h. Intermediate gearbox for condition, security, and leakage. ¨

 

  •  

P/N                    S/N                     

 

  i. Tail gearbox for condition, security, and leakage. ¨

 

  •  

P/N                    S/N                     

 

  j. Main rotor blades for condition. ¨

 

  •  

P/N                    S/N                     

  •  

P/N                    S/N                     

  •  

P/N                    S/N                     

  •  

P/N                    S/N                     

  •  

P/N                    S/N                     

 

  k. Tail rotor blades for condition. ¨

 

  •  

P/N                    S/N                     

  •  

P/N                    S/N                     

  •  

P/N                    S/N                     

  •  

P/N                    S/N                     

  •  

P/N                    S/N                     

COMMENTS:                                                                 
                                         
                                                    



--------------------------------------------------------------------------------

 

  

 

 

  

 

 

  

 

 

  

 

 

  

 

 

  

 

 

  

 

 

  

 

 

  

 

 

  

 

 

  

 

 

  

 

 

  

 

 

  

 

 

  

 

 

  

 

 

  

 

This aircraft has been inspected and was found to satisfy ¨ not satisfy ¨the
requirements of the aircraft to be currently in fully operational and airworthy
condition.

 

Name:                       Erickson Air-Crane Incorporated Signature:          
            Date:                                    
                                                                     
                                                    



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF PROCESS AGENT POWER OF ATTORNEY

POWER OF ATTORNEY

By this Power of Attorney, [SELLERS]

IRREVOCABLY APPOINTS,

[                    ]

as such Grantor’s Attorney-in-Fact singly and independently authorized to act on
behalf of Grantor for the purpose of representing Grantor before any general
forum vested with ad juditia powers and specially to receive summonses, notices
either judicial or extrajudicial, interpellations, service of any and all legal
process and any other legal summons with respect to any action, suit or
proceeding brought in any courts located in the United States of America, in
connection with (a) the Aircraft Purchase Agreement dated as of [the date
hereof] (the “Agreement”), between Grantor and ERICKSON AIR-CRANE INCORPORATED,
and (b) all other documents, instruments, and guarantees executed or issued in
connection with the Agreement, in each case as any of the foregoing may be
amended or otherwise modified, extended or replaced from time to time, the
Attorney-in-Fact being authorized to execute any documents and perform all acts
necessary, useful and/or convenient for the full compliance of this Power of
Attorney, which is irrevocably granted in accordance with the provisions of
Article 684 of the Brazilian Civil Code. Grantor represents, warrants and
covenants that this Power of Attorney constitutes a valid, legal and binding
obligation of Grantor, enforceable against Grantor in accordance with its terms.

This Power of Attorney shall expire once all of the payment and performance
obligations under the Agreement and the other documents shall have been complied
with in full.

[SIGNATURES ON NEXT PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Power of Attorney in
the City of                     , State of                     , United States
of America, as of                     , 2013.

 

[SELLERS] By:     Name:   Title:  

Witnesses:

 

1.______________________________    2.______________________________ Name:   
Name: ID:    ID:



--------------------------------------------------------------------------------

Exhibit G to the Aircraft Purchase Agreement

DATED AS OF [*], 2013.

ERICKSON AIR-CRANE INCORPORATED

- and -

HRT O&G EXPLORAÇÃO E PRODUÇÃO DE PETRÓLEO LTDA.

AMENDED AND RESTATED1

AIRCRAFT OPERATING LEASE AGREEMENT

- relating to -

one Bell 212 Helicopter

Manufacturer’s Serial Number 30524

To the extent, if any, that this Amended and Restated Aircraft Operating Lease
Agreement constitutes Chattel Paper (as such term is defined in the Uniform
Commercial Code as in effect in any applicable jurisdiction), no security
interest in this Amended and Restated Aircraft Operating Lease Agreement may be
created through the transfer or possession of any counterpart other than the
original executed counterpart, which shall be identified as the counterpart
containing the receipt therefor executed by ERICKSON AIR-CRANE INCORPORATED on
the signature page hereof.

 

 

1  NOTE TO DRAFT: Delete all references to “amended and restated” for two AS350s
mobilizing from Alaska.



--------------------------------------------------------------------------------

Exhibit G to the Aircraft Purchase Agreement

 

INDEX

 

Article 1    Definitions Article 2    Agreement to Lease Article 3    Term,
Delivery, Acceptance Article 4    Registration and Title Article 5   
Certificates, Licenses, Operations and Maintenance Article 6    Charges and
Method of Payment Article 7    Reserved Article 8    Liens Article 9   
Indemnification Article 10    Insurance Article 11    Assignment and Subleasing
Article 12    Representations and Warranties Article 13    Covenants Article 14
   Default By Lessee Article 15    Extension of Term and Return of Aircraft
Article 16    Casualty Occurrences Article 17    Miscellaneous SCHEDULES
Schedule 1    Certificate of Acceptance Schedule 2    Power of Attorney Schedule
3    Insurance Certificates Schedule 4    IDERA—Irrevocable Deregistration and
Export Request Authorization

 

2



--------------------------------------------------------------------------------

Exhibit G to the Aircraft Purchase Agreement

 

THIS AMENDED AND RESTATED AIRCRAFT OPERATING LEASE AGREEMENT is made as of the
[*] day of [*], 2013, between ERICKSON AIR-CRANE INCORPORATED, a Delaware
Corporation, located at 5550 SW Macadam Avenue, Suite 200, Portland, Oregon
97239, United States of America (hereinafter referred to as the “LESSOR” or
“ERICKSON”) and HRT O&G Exploração e Produção de Petróleo Ltda., a Brazilian
Limited Liability Company located at Avenida Atlântica, nº 1130, 7º, 8º and 10º
andar, Copacabana, in the city of Rio de Janeiro, State of Rio de Janeiro, CEP
22420-000, Brazil, registered as taxpayer with the Ministry of Finance under
CNPJ/MF No. 10.629.105/0001-68 (hereinafter referred to as the “LESSEE”).

WHEREAS:

 

(A) HRT NETHERLANDS B.V. (“Previous Lessor”) entered into an Aircraft Operating
Lease Agreement, dated [*] with LESSEE with respect to the lease of one Bell 212
Helicopter, Manufacturer’s Serial Number 30524 (“Original Lease”);

 

(B) Pursuant to that certain Lease Assignment and Assumption of Lease Agreement,
dated as of [*], 2013, Previous Lessor assigned all of its rights, obligations,
duties and liabilities in, to and under that certain Original Lease to LESSOR;
and

 

(C) In view of such assignment, the LESSOR and the LESSEE desire to amend and
restate the Original Lease in its entirety in order to reflect the terms and
conditions set out herein.

NOW THEREFORE in consideration of the mutual promises herein contained the
LESSOR and the LESSEE agree as follows:

 

1. DEFINITIONS

The following terms shall have the following respective meanings for all
purposes of this Agreement:

 

“Agreed Value”    means [*] (* US$); “Aircraft”    means the Airframe together
with the Engines (whether or not any of the engines may from time to time be
installed on the Airframe) and where the context permits references to the
“Aircraft” shall include the Aircraft Documents and unless otherwise provided
herein shall mean the Aircraft as a whole and any part thereof;

 

3



--------------------------------------------------------------------------------

Exhibit G to the Aircraft Purchase Agreement

 

“Aircraft Documents”    means the manuals and technical records required to be
kept by the operator of the Aircraft; “Airframe”    means the Bell 212
Helicopter, Manufacturer’s Serial Number 30524, manufactured in United States of
America, owned by LESSOR pursuant to this Agreement; “Aviation Authority”   
means (a) each person who shall under the laws of Brazil from time to time be
vested with the control and supervision of civil aviation in that state, or have
jurisdiction over, the registration, airworthiness, operation or other matters
relating to the Aircraft and (b) as of the commencement of the Term, the
Brazilian National Civil Aviation Agency (ANAC); “Business Days”    means days
other than Saturdays or Sundays on which banks are open for business in
Portland, Oregon, United States of America and Rio de Janeiro, RJ, Brazil;
“Casualty Occurrence”    shall have the meaning set forth in Clause 16.02
hereof; “Certificate of Acceptance”    shall have the meaning assigned to it in
Clause 3.05; “Delivery Date”    means the date on which the Aircraft is
delivered by the LESSOR to the LESSEE pursuant to this Agreement which shall be
deemed to be the date on which the Term commences; “Delivery Location”    means
Manaus, Amazonas, Brazil, or such other location as the parties may mutually
agree; “Dollars”    and “$” and “US$” and “US Dollars” means the lawful currency
of the United States of America and in respect of all payments to be made under
this Agreement in Dollars shall mean funds for same day settlement in the New
York Clearing House Interbank Payments System (or such other Dollar funds as may
at the relevant time be customary for the settlement of international banking
transactions denominated in Dollars);

 

4



--------------------------------------------------------------------------------

Exhibit G to the Aircraft Purchase Agreement

 

“Engine”    means the Pratt & Whitney model PT6T-3B engines with manufacturer’s
serial numbers TBO326 and TBO337; installed on the Airframe on the Delivery Date
or any other engine which thereafter becomes the property of the LESSOR pursuant
to this Agreement or any other engine which having been removed from the
Airframe remains the property of the LESSOR pursuant to this Agreement together
with all parts from time to time belonging to, installed in or appurtenant to
any such engine; “Engine Manufacturer”    means Pratt & Whitney; “Event of
Default”    means any of the events specified in Clause 14.01; “Execution Date”
   means the date that this Agreement is executed by the parties hereto;
“Expected Delivery Date”    means a day in the month of July, 2013; “Expiry
Date”    has the meaning given to such expression in Clause 15.01; “Government
Entity”    means and include (i) any national government, political subdivision
thereof or local jurisdiction therein; (ii) any board, commission, department,
division, organ, instrumentality, court or agency or any thereof however
constituted; and (iii) any association, organization or institution of which any
thereof is a member or to whose jurisdiction any thereof is subject or in whose
activities any thereof is a participant; “IDERA”    means the Irrevocable
Deregistration and Export Request Authorization executed by LESSEE in the form
of Schedule 6 hereto; “Indemnitees”    means LESSOR, including its respective
directors, officers, servants, agents and employees, and any other person LESSOR
may indicate to LESSEE in writing, provided such person has provided financial
support to LESSOR in connection with its acquisition of the Aircraft;

 

5



--------------------------------------------------------------------------------

Exhibit G to the Aircraft Purchase Agreement

 

“Insurance”    means the insurance policies and coverage required under the
terms of Clause 10 hereof; “International Registry”    shall bear the meaning
given to it in article 1 (cc) of the Cape Town Convention, as defined in Clause
4.03 (c) hereof; “Law”    means and include (i) any statute, decree,
constitution, regulation, rule, order or any directive of any Government Entity;
(ii) any treaty, pact, compact or other agreement to which any Government Entity
is a signatory or party; (iii) any judicial or administrative interpretation or
application of any thereof; and (iv) any amendment or revision of any thereof;
“Lease Documents”    means this Agreement and any amendment thereto and the
Schedules hereto; “LESSOR Lien”    means any Security Interest arising from the
acts or defaults of the LESSOR, other than defaults by the LESSOR, which have
been caused by any failure the LESSEE to perform its obligations under this
Agreement; “Libor”    means the London interbank lending rate for periods of one
year, as quoted in Money Rates column of The Wall Street Journal (New York,
United States printed edition). If The Wall Street Journal ceases to publish a
Libor rate, LESSOR in its sole discretion shall use a similar source to
determine the Libor rate; “Manufacturer”    means Bell Helicopter Textron, or
any successor thereof; “Mobilization Fee”    means US$ [*] (* US$) for the
mobilization of the Aircraft to Brazil, which shall be made net of any
deductions or withholdings;2 “Other Manufacturer”    means the manufacturer of
any Part (other than the Manufacturer and the Engine Manufacturer);

 

 

2  Note to Draft: Only applicable for leases of two AS350 moving from Alaska.

 

6



--------------------------------------------------------------------------------

Exhibit G to the Aircraft Purchase Agreement

 

“Part”    means any appliance, accessory, furnishing, appurtenance, instrument,
navigational and communications equipment, furnishing, module, component or
other equipment (other than a complete Engine or engine) purchased with the
Aircraft or any other such item which thereafter becomes the property of the
LESSOR pursuant to this Agreement or any other such item which having been
removed from the Aircraft remains the property of the LESSOR pursuant to this
Agreement; “Permitted Lien”    means (i) any lien for Taxes of any kind either
not assessed or if assessed not yet due and payable or being contested in good
faith by appropriate proceedings (and for the payment of which adequate reserves
have been provided) so long as any such proceedings or the continued existence
of such lien, do not involve any likelihood of the sale, forfeiture or loss of
the Aircraft or any Engine or any other part of the Aircraft or any interest
therein; (ii) liens of airport hangar keepers, mechanics, material men,
carriers, employees or other similar liens arising in the ordinary course of
business by statute or by operation of law in respect of obligations which are
not overdue or which are being contested in good faith by appropriate
proceedings (and for the payment of which adequate reserves have been provided)
so long as any such proceedings for the continued existence of such lien do not
involve any likelihood of the sale, forfeiture or loss of the Aircraft or any
Engine or any other part of the Aircraft or any interest therein; (iii) this
Agreement, and any security document created by the LESSEE in favor of the
LESSOR; and (iv) any LESSOR Lien; “RAB”    means the Brazilian Aeronautical
Registry (Registro Aeronáutico Brasileiro); “Rent”    the fixed amount of US$[*]
([*] US$) per month. Any payments of Rent shall be made net of any deductions or
withholdings, which shall be due and payable along with each installment of
principal specified above;

 

7



--------------------------------------------------------------------------------

Exhibit G to the Aircraft Purchase Agreement

 

“Rent Payment Date”    means the date falling 30 days after the Delivery Date
and the day of each month during the Term corresponding to such day, provided
that if there is no corresponding day during any month during the Term, the Rent
Payment Date for such month shall be the last Business Day of such month;
“Security Interest”    means any mortgage, charge, encumbrance, lien, statutory
right in rem, enforcement or exercise of rights, attachment, levy, claim or
security interest of whatever kind excluding liens for taxes not yet due or
being contested in good faith and material man, mechanics and other liens
arising in the ordinary course of business the payment of which is either not
overdue or is being contested in good faith by appropriate proceedings so long
as such proceedings do not involve any danger of the sale, forfeiture or loss of
the Aircraft or any interest therein; “Taxes”    means any and all present and
future sales, use, personal property, customs, ad valorem, value-added,
turnover, stamp, income, gross receipts or other taxes, fees, withholdings,
imposts, duties, levies or other charges of any nature together with any
penalties, fines or interest therein imposed, levied or assessed by or otherwise
payable to any Government Entity, BUT WHENEVER USED IN THIS AGREEMENT SHALL
EXCLUDE taxes, fees, withholdings, imposts, duties, levies imposed on the net
income of the LESSOR or any successor or assign of the LESSOR by any Government
Entity of any country in which the LESSOR or any successor or assign of the
LESSOR is incorporated or has its principal place of business; “Term”    shall
bear the meaning ascribed to it in Clause 3.04.

References in this Agreement to:

 

(1) “Clauses” or “Schedules” are unless otherwise specified references to
Clauses of and Schedules to this Agreement and references to this Agreement
include its Schedules;

 

8



--------------------------------------------------------------------------------

Exhibit G to the Aircraft Purchase Agreement

 

(2) any statute or other legislative provision shall be read to include any
statutory or legislative modification or re-enactment thereof or any
substitution therefor;

 

(3) the word “Person” or “Persons” or to words importing persons include,
without limitation, individuals, firms, partnerships, joint ventures, trusts,
Government Entities, organizations, associations, corporations, government
agencies, committees, departments, authorities and other bodies corporate or
incorporate whether having distinct legal personality or not or any member of
any of the same;

 

(4) the “LESSOR” or the “LESSEE” includes any permitted assignee or successor in
title to the LESSOR or the LESSEE respectively;

 

(5) words importing the plural shall include the singular and vice-versa;

 

(6) any agreement or instrument shall include such agreement or instrument as it
may from time to time be amended or supplemented.

Headings in this Agreement are for ease of reference only and shall be ignored
in interpreting this Agreement.

 

2. AGREEMENT TO LEASE

 

2.01 The LESSOR will dry lease the Aircraft to the LESSEE and the LESSEE will
take the Aircraft on lease from the LESSOR, in accordance with the terms and
conditions of this Agreement.

 

3. TERM, DELIVERY, ACCEPTANCE

 

3.01 This Agreement is subject to a condition precedent that the following
matters and events will have taken place to the satisfaction of the LESSOR
within five (5) days prior to or on the Delivery Date:

 

  (a) the LESSEE providing to the LESSOR:

 

  (i) complete and current certified copies of the Articles of Association of
the LESSEE and any amendments thereto, together with the Minutes of the Meeting
which elected the Managers and/or Officers of the LESSEE, as the case maybe;

 

9



--------------------------------------------------------------------------------

Exhibit G to the Aircraft Purchase Agreement

 

  (ii) certified copies of the LESSEE and/or its parent company, if applicable,
that are required pursuant to LESSEE’s or parent company’s Articles of
Association/By-laws authorizing the execution of this Agreement and authorizing
a person or persons to sign and deliver this Agreement the LESSOR, if
applicable;

 

  (iii) in case this Agreement and any other relevant Lease Document to which
the LESSEE is a party shall be executed on behalf of LESSEE by LESSEE’s
attorney(s)-in-fact, powers of attorney of the LESSEE authorizing such person or
persons to execute on behalf of the LESSEE this Agreement and any other relevant
Lease Document to which the LESSEE is a party, each duly notarized (firmas
reconhecidas);

 

  (iv) evidence satisfactory to the LESSOR that each such law, decree, consent,
license, approval, registration or declaration (including without limitation any
requisite exchange control or equivalent consents) as is, in the reasonable
opinion of the LESSOR necessary to render this Agreement and each of the Lease
Documents legal, valid, binding and enforceable, to make this Agreement and the
Lease Documents admissible in evidence in New York, and/or Brazil and to enable
the LESSEE to perform its obligations hereunder has been obtained and remains
unamended and in full force and effect;

 

  (vi) the approval of the Central Bank of Brazil (“ROF”) for payment of all
amounts regularly due under this Agreement;

 

  (vii) Protocol issued by the RAB evidencing the pre-filing of this Agreement
therewith as well as evidence of filing of the interests arising under this
Agreement with the International Registry;

 

  (viii) a Power of Attorney in the form of Schedule 2 hereto, duly executed by
LESSEE as well as certified copy of such Power of Attorney and its respective
sworn translation into Portuguese, both duly registered in the Federative
Republic of Brazil at a Public Registry of Titles and Documents where LESSEE
maintains its legal headquarters;

 

10



--------------------------------------------------------------------------------

Exhibit G to the Aircraft Purchase Agreement

 

  (x) a letter confirming the appointment of an agent for service of process,
acceptable to LESSOR, in connection with any and all legal actions concerning
this Agreement, located in the State of New York, where the LESSOR is
established, according to the Clause 17.12 hereunder, together with a process
agent power of attorney;

 

  (xi) an Irrevocable De-registration and Export Request Authorization (IDERA)
in the form attached hereto as Schedule 3, duly executed by LESSEE, as well as
certified copy of such document and its respective sworn translation into
Portuguese, both duly registered in the Federative Republic of Brazil at a
Public Registry of Titles and Documents where LESSEE maintains its legal
headquarters; and

 

  (xii) a certified copy of this Agreement and its respectively sworn
translation in Portuguese, duly registered in the Federative Republic of Brazil
at a Public Registry of Titles and Documents in the city where LESSEE maintains
its legal headquarters.

 

3.02 The LESSOR shall within ten (10) Business Days from the Delivery Date,
obtain a copy of the customs declaration forms (Declaração de Importação) and an
Import Confirmation (Comprovante de Importação) made in respect of the Aircraft
into Brazil evidencing that all applicable customs duties and import taxes, if
any, have been paid, together with copy of the Request for the Temporary
Admission Regime (Requerimento de Concessão do Regime de Admissão Temporária)
and the relevant Responsibility Term (Termo de Responsabilidade), if applicable.

 

3.03 The LESSEE shall deliver to the LESSOR the following documents:

 

  (i) an authenticated copy of the Certificate of Registration (Certificado de
Matrícula) identifying the LESSOR as owner of the Aircraft and the LESSEE as
operator;

 

  (ii) an authenticated copy of a valid airworthiness certificate (Certificado
de Aeronavegabilidade) for the Aircraft issued by the relevant authorities under
the applicable laws of Brazil;

 

  (iii) protocol issued by the RAB evidencing the filing therewith of the
Certificate of Acceptance and of the IDERA, together with their respective
official translations into Portuguese;

 

  (iv) an authenticated copy of the Certificate of Acceptance and its
respectively sworn translation in Portuguese, duly registered in the Federative
Republic of Brazil at a Public Registry of Titles and Documents in the city
where LESSEE maintains its legal headquarters;

 

11



--------------------------------------------------------------------------------

Exhibit G to the Aircraft Purchase Agreement

 

  (v) a copy of a Central Bank of Brazil Payment Schedule authorizing the LESSEE
to effect all regular payments due under this Lease directly to the LESSOR, if
applicable; and

 

  (vi) an authenticated copy of the Certificate (Certidão) issued by the RAB
evidencing the recordation of this Agreement and of the Certificate of
Acceptance and of the IDERA therewith;

before close of business (New York local time) on the date falling forty five
(45) days after the Delivery Date. If any of such documents is not so delivered
the LESSEE shall be deemed, for the purposes of Clause 14 of this Agreement, to
be in breach of its obligations hereunder.

 

3.04 The term of the leasing of the Aircraft under this Agreement shall commence
on the Delivery Date and shall continue until the day following twelve
(12) months after the Delivery Date, unless cancelled earlier in accordance with
the terms hereof including, without limitation, Clause 14.02 (such period being
herein referred to as the “Term”). The parties may terminate the Agreement at
any time upon mutual written agreement.

 

3.06 On the Delivery Date the LESSEE shall indicate and confirm its acceptance
of the Aircraft by the execution and delivery to the LESSOR of a Certificate of
Acceptance in the form set forth in Schedule 1.

 

4. REGISTRATION AND TITLE

 

4.01 The LESSEE shall, without cost to the LESSOR, effect and maintain
registration of the Aircraft in the name of the LESSOR under the Laws of Brazil
during the Term, such registration to reflect (so far as is permitted by
applicable Law) the holders of any Security Interests on the Aircraft.

 

4.02 The LESSEE shall:

 

  (a) cause this Agreement, and any other agreement creating a Security Interest
on the Aircraft, so far as permitted by applicable Law, to be kept, filed and
recorded at all times during the Term, in such offices in Brazil as may be
necessary to ensure the legality, validity, priority and enforceability thereof;
and

 

  (b) cooperate fully with the LESSOR with respect to any filings or recordings
of or relating to this Agreement, and any other agreement creating a Security
Interest on the Aircraft which the LESSOR may wish to make in any other
jurisdiction including the United States of America.

 

12



--------------------------------------------------------------------------------

Exhibit G to the Aircraft Purchase Agreement

 

4.03 The LESSEE shall:

 

  (a) do all acts and things as may be necessary or which the LESSOR may
reasonably request to protect the title, rights and interest of the LESSOR to
and in the Aircraft within the jurisdiction of any signatory which has ratified
the terms of the Convention of the International Recognition of Rights in
Aircraft signed at Geneva, Switzerland, on 19th June 1948, and in any territory
in which the Aircraft is or may be operated; and

 

  (b) in the event of any enactments or provisions being made or becoming
operative relating to the recognition of rights in aircraft and which may apply
to the Aircraft, promptly do and join with the LESSOR in doing all such acts or
things as may be necessary or desirable to perfect recognition of the title,
rights and interest of the LESSOR in respect of the Aircraft.

 

  (c) CAPE TOWN CONVENTION: The parties agree that since Brazil has adopted the
2001 Cape Town Convention (the “Convention”) and the Convention is in force in
such jurisdiction, then:

 

  (i) LESSOR’s rights as set out in Article 14 hereof shall be automatically
expanded to incorporate the rights and remedies specified in Chapter III,
Articles 12 – 15 and 20 of the Convention;

 

  (ii) The parties will register this Lease and an irrevocable deregistration
and export request authorisation in a form prescribed in the Convention (or
deemed by LESSOR’s counsel to be adequate for purposes of the Convention), which
LESSEE agrees to execute with the Registrar (as defined in the Convention) as
soon as possible thereafter, at LESSEE’s cost; and

 

  (iii) LESSEE, at its cost, will provide LESSOR with any reasonably required
conditions precedent.

 

4.04 Title to the Aircraft shall at all times remain vested in LESSOR and the
LESSEE shall have no right or interest in the Aircraft except as expressly
provided by this Agreement.

 

13



--------------------------------------------------------------------------------

Exhibit G to the Aircraft Purchase Agreement

 

4.06 The LESSEE shall procure that:

 

  (a) on all occasions when the ownership of the Aircraft or any Engine or any
Part is relevant, make clear to third parties that title to the same is held by
the LESSOR and, without prejudice to the generality of the foregoing, the LESSEE
shall ensure that there is affixed and maintained in the cockpit of the Aircraft
and on each Engine, in each case in a prominent location, heat resistant metal
nameplates satisfactory to LESSOR stating that the Aircraft is the property of
the LESSOR leased to the LESSEE pursuant to this Lease Agreement;

 

  (b) except as above provided, LESSEE will not allow the name of any person,
firm or corporation to be placed on the Airframe or any Engine as a designation
that might be interpreted as a lien thereon; provided, however, LESSEE may cause
the Airframe or any ENGINE to be lettered in an appropriate manner for
convenience of identification of the interest of LESSEE therein; and

 

  (c) it will not do, or consent or permit to be done or omitted any act or
thing which would materially adversely affect the rights of the LESSOR in the
Aircraft or in each Engine.

 

5. CERTIFICATES, LICENSES, OPERATIONS AND MAINTENANCE

 

5.01 CERTIFICATES. The LESSEE shall at all times cooperate with the LESSOR to
procure that at all times during the Term that the Aircraft possesses valid
certificates of airworthiness and maintenance, issued by the Aviation Authority,
and all such other certificates, licenses, permits and authorizations as are
from time to time required for the use and operation of the Aircraft for the
transport of passengers and cargo by any government (including, without
limitation, Brazil) or Government Entity having jurisdiction in any country,
state, province or other political subdivision in or over which the Aircraft is
flown including, without limitation, any aviation authority.

 

5.02 COMPLIANCE WITH LAWS. The LESSEE further undertakes with the LESSOR that
throughout the Term it will, without cost to the LESSOR:

 

  (i) not maintain, use, operate or allow the Aircraft to be maintained, used or
operated in violation of any Law of any Government Entity having jurisdiction in
any country, state, province or other political subdivision in or over which the
Aircraft is flown, or in violation of any airworthiness or maintenance
certificate, license or registration relating to the Aircraft issued by any such
authority or contrary to any manufacturer’s operating manuals and instructions;

 

14



--------------------------------------------------------------------------------

Exhibit G to the Aircraft Purchase Agreement

 

  (ii) in the event that any such Law requires alteration of the Aircraft,
promptly and within any applicable time limits conform thereto;

 

  (iii) not directly fly or locate the Aircraft or any Engine, or cause the
Aircraft or any Engine to be flown or located: (a) in any area not fully covered
by the Insurance or (b) contrary to the terms of the Insurance;

 

  (iv) not deliver, transfer or relinquish possession of the Aircraft to any
Person without the prior written consent of the LESSOR.

 

5.04 RECORDS, LOGS. LESSEE, shall maintain all records, logs and other materials
required by the Aviation Authority and any other applicable jurisdiction to be
maintained in respect of the Aircraft.

 

5.05 INFORMATION. The LESSEE shall promptly furnish to the LESSOR such
information relating to the use, operation and location of the Aircraft
(including the Engines and Parts) as the LESSOR shall require.

 

6. CHARGES AND METHOD OF PAYMENT

 

6.01 The LESSEE shall pay Rent to the LESSOR on each Rent Payment Date during
the Term.

 

6.02 The LESSEE shall pay the Mobilization Fee to the LESSOR within 30 days from
the date invoice.3

 

6.03 The LESSEE shall make each payment due under this Agreement or due to the
LESSOR under any other Lease Document not later than 12:00 noon (Eastern
Standard or Daylight (as applicable in New York City from time to time) time) on
the day when payable, free and clear of any Taxes wiring or any other applicable
fees, in Dollars in same day funds to the LESSOR at such account as the LESSOR
may from time to time designate in writing. The LESSEE hereby agrees that this
Agreement is a net lease and that the LESSEE’s payment and other obligations
hereunder or under any other Lease Document shall be absolute and unconditional
under any and all circumstances, and shall be discharged in full without any
deduction or withholding in respect of, without limitation, the following:

 

  (i) any abatement, reduction, set-off, interruption, deferment, counterclaim,
recoupment, defense or other right which the LESSEE may have against the LESSOR
or any other person or entity for any reason whatsoever;

 

3  Lessor shall provide cost estimates of mobilization before Closing Date.

 

15



--------------------------------------------------------------------------------

Exhibit G to the Aircraft Purchase Agreement

 

  (ii) the existence of any Security Interests whatsoever with respect to the
Aircraft other than Security Interests created by the LESSOR that deprive the
LESSEE of its possession and quiet enjoyment of the Aircraft, save that this
sub-clause shall not apply to or prevent the LESSOR from granting any
participation in or syndication of its rights under this Agreement and any other
Lease Documents or from granting any mortgage over the Aircraft in connection
therewith;

 

  (iii) any interruption or cessation in the use or possession thereof by the
LESSEE for any reason whatsoever;

 

  (iv) to the extent permitted by applicable Law, any insolvency, bankruptcy,
liquidation, winding-up, re-organization or similar proceedings by or against
the LESSEE; or

 

  (vii) any other event or circumstance whatsoever (whether similar or
dissimilar to any of the foregoing and whether foreseen or foreseeable) which
would or might have the effect of terminating or affecting any obligation of the
LESSEE hereunder.

To the extent permitted by applicable Law, the LESSEE hereby waives any and all
rights which it may now have or which at any time hereafter may be conferred
upon it, by statute or otherwise, to terminate, cancel, quit or surrender this
Agreement, except in accordance with the express terms hereof.

 

6.04 All payments due hereunder shall be effected by the LESSEE to the LESSOR by
wire transfer to such account at such bank, as the LESSOR shall advise by notice
in writing to the LESSEE in Dollars, so that the LESSOR receives credit for the
full amount of such payment on the due dates. All such payments shall be made in
full without any deduction or withholding (whether in respect of set-off,
counter-claim, duties, taxes, charges wire transfer or otherwise) unless the
LESSEE is prohibited by Law from doing so, in which event the LESSEE shall
(i) ensure that the deduction or withholding does not exceed the amount legally
required; (ii) forthwith pay to the LESSOR such additional amount as shall
result in the net amount received by the LESSOR after deduction or withholding
being the same as the full amount which the LESSOR would have received had such
a deduction or withholding not been made; (iii) pay to the relevant taxation or
other authorities within the period for payment permitted by applicable Law, the
full amount of the deduction or withholding; and (iv) upon request by the
LESSOR, furnish to the LESSOR evidence of the payment of the full amount of the
deduction or withholding to the relevant taxation or other authorities and, as
soon as practical after the issue of such receipt of the relevant taxation or
other authorities involved for all amounts deducted or withheld as aforesaid.

 

16



--------------------------------------------------------------------------------

Exhibit G to the Aircraft Purchase Agreement

 

6.05 If under any applicable Law, whether as a result of judgment against the
LESSEE or the liquidation of the LESSEE or for any other reason, any payment
under or in connection with this Agreement is made or recovered in a currency
other than Dollars then, to the extent that the payment (when converted to
Dollars at the rate of exchange on the date of payment or, in the case of the
liquidation, the latest date for the determination of liability permitted by the
applicable Law) falls short of the amount due under this Agreement, the LESSEE
shall, as a separate and independent obligation, fully indemnify the LESSOR
against the amount of the shortfall. For the purposes of this paragraph, “rate
of exchange” means the rate at which the LESSOR is able on the relevant date to
purchase Dollars in New York with such other currency. In the event that any
conversion as aforesaid results in the LESSOR receiving an amount in Dollars in
excess of the amount unpaid under this Agreement the LESSOR shall return to the
LESSEE the amount of such excess.

 

6.06

If any amount payable pursuant to this Agreement is not paid by the LESSEE on
its respective due date, the LESSEE shall pay to the LESSOR interest on such
amount at the rate of 1% per month on the 10th calendar date after the due date,
calculated pro rata in respect of the number of days during which such amount
was due and not paid.

 

6.07 All interest payable hereunder shall be calculated on the basis of the
actual number of days elapsed and a three hundred and sixty (360) day year.

 

6.08 The respective due dates for all amounts payable by the LESSEE under this
Agreement and for the performance of the LESSEE’s obligations hereunder shall be
“of the essence” of this Agreement.

 

6.09 In the event that any such license, duties, fees, taxes, levies,
registration charges, landing and navigation fees, insurance premiums or other
outgoings required hereunder are not paid by the LESSEE when due, the LESSOR
shall be at liberty to pay the same and the LESSEE shall on demand forthwith pay
to the LESSOR any losses, costs, charges and expenses of whatsoever nature of
the LESSOR and all sums so expended with interest at the rate specified in
Clause 6.06 from the date of such payment by the LESSOR until the date of
repayment thereof as aforesaid by the LESSEE to the LESSOR.

 

7. RESERVED

 

8. LIENS

 

17



--------------------------------------------------------------------------------

Exhibit G to the Aircraft Purchase Agreement

 

8.01 The LESSEE, during the Term, shall not create or suffer to exist any
Security Interest upon or against the Aircraft, or any of its rights under this
Agreement other than Permitted Liens. If any Security Interest except as
permitted above is created or allowed to exist by the LESSEE, or is levied upon
the Aircraft or any of the LESSOR’s rights under this Agreement, the LESSEE
shall forthwith notify the LESSOR and cause the same forthwith to be discharged
by bond or otherwise. In the event that the LESSEE fails to discharge any such
Security Interest, the LESSOR shall be entitled (but not bound) to discharge the
same, in which event the LESSEE shall pay to the LESSOR, on demand, the amount
paid by the LESSOR together with the LESSOR’s losses, costs and expenses,
including reasonable legal fees and expenses.

 

9. INDEMNIFICATION

 

9.01 Subject to Clause 9.02, the LESSEE agrees to defend, indemnify and hold
harmless each Indemnitee from and against any and all claims, proceedings,
losses, liabilities, suits, judgments, expenses, costs, penalties or fines,
regardless of when the same shall be made or incurred, whether prior to, during
or after the Term for or on account or arising from or in any way connected with
injury to or death of any persons whomsoever (including employees of the LESSEE)
or loss or damage to any property of any Person including, without limitation
the Aircraft, which may result from or arise in any manner out of or be
attributable to the delivery, re-delivery, management, control, leasing,
condition, ownership, disposition, use or operation of the Aircraft during the
Term, whether or not the Aircraft is at the time in the possession of the
LESSEE, and regardless of the location of the Aircraft at any such time.

 

9.02 The indemnities contained in Clause 9.01 shall not extend to any
Indemnitee:

 

  (a) to the extent that such loss is caused by the willful misconduct or gross
negligence of such Indemnitee;

 

  (b) if the loss is part of the normal administrative costs and expenses of an
Indemnitee, save as otherwise provided in this Agreement and so long as the
LESSOR has not exercised its remedies following the occurrence of any Event or
Default,

 

  (c) to the extent that such loss is caused by an LESSOR Lien;

 

  (d) which is expressly dealt with by another indemnity provision of this
Agreement or any other agreement executed between the Parties or any of its
Affiliates or for damages caused by LESSOR; or

 

18



--------------------------------------------------------------------------------

Exhibit G to the Aircraft Purchase Agreement

 

  (e) which results from any event occurring prior to the commencement or after
the termination of the Term (save that the indemnities of Clauses 9.01 and 9.02
shall apply to claims filed after termination or expiry of the Term but which
relate to events occurring or matters arising during the Term or otherwise in
any way relating to the leasing of the Aircraft by the LESSOR during the Term).

If a written claim is made against any Indemnitee for any sum which is the
subject of an indemnity by the LESSEE under this Clause 9 such Indemnitee (or
the LESSOR on behalf of another Indemnitee) shall promptly notify the LESSEE. If
reasonably requested by the LESSEE in writing within thirty (30) days following
receipt by the LESSEE of such notice the LESSOR shall, at the expense of the
LESSEE, in good faith contest in the name of the LESSOR or of another Indemnitee
(or at the LESSOR’s election if such contest may be undertaken by the LESSEE in
its own name or on behalf of the LESSOR, permit the LESSEE to contest) the
validity, applicability and amount of such claim in appropriate administrative
and judicial proceedings so long as no notice of the occurrence of an Event of
Default shall have been given by the LESSOR and such proceedings do not involve
any danger of the sale, forfeiture or loss of the Aircraft or any Engine or Part
or interest therein.

The indemnities contained in this Clause 9 shall continue in full force and
effect notwithstanding the expiration or other termination of this Agreement or
of the letting of the Aircraft hereunder.

 

10. INSURANCE

 

10.01 During the Term, Lessor shall, at its cost, be responsible for effecting
and maintaining or causing to be effected and maintained, in full force and
effect, in respect of the Aircraft, public liability insurance for bodily injury
and property damage and insurance against loss or damage to the Aircraft,
including, without limitation, loss by fire, theft, collision and such other
risks of loss as are customarily insured against by Lessor on its other
Aircraft, in such amounts, in such form and with such insurers and brokers as
shall be satisfactory to Lessor (the “Insurance”). Lessor shall name Lessee as
an additional insured party under the Insurance. Lessee shall be responsible for
effect and maintaining the Brazilian mandatory RETA insurance

 

10.2

Lessee shall ensure that all legal requirements as to insurance of the Aircraft
which may from time to time be imposed by the Laws of Brazil or any state to,
from or over which the Aircraft shall be flown, in so far as they affect or
concern the operation of the Aircraft, are immediately

 

19



--------------------------------------------------------------------------------

Exhibit G to the Aircraft Purchase Agreement

 

  communicated to Lessor and in particular those requirements compliance with
which is necessary to ensure that: (i) the Aircraft is not in danger of
detention of forfeiture; (ii) the Insurance remains valid and in full force and
effect; and (iii) the interests of the Indemnitees in the Insurance and the
Aircraft or any parts thereof are not thereby prejudiced.

 

11. ASSIGNMENT AND SUBLEASING

 

11.01 The LESSEE shall not assign any of its rights or obligations or delegate
any of its duties under this Agreement nor shall the LESSEE assign this
Agreement or part with possession of the Aircraft without the prior agreement of
the LESSOR.

 

11.03 This Agreement is freely assignable by the LESSOR upon written notice to
the LESSEE.

 

11.04 The LESSEE shall provide full cooperation to LESSOR to effect such
assignment including, without limitation, signing assignment or novation
documents and consents to such assignments.

 

12. REPRESENTATIONS AND WARRANTIES

 

12.01 THE AIRCRAFT IS LEASED IN “AS IS, WHERE IS” CONDITION, AND EXCEPT AS
STATED IN CLAUSE 12.03 OF THIS AGREEMENT, THE LESSOR MAKES NO WARRANTIES,
GUARANTEES OR REPRESENTATIONS, EXPRESS OR IMPLIED, ARISING BY LAW OR OTHERWISE,
WITH RESPECT TO THE AIRCRAFT LEASED HEREUNDER INCLUDING BUT NOT LIMITED TO
(1) ANY IMPLIED WARRANTY AS TO THE AIRWORTHINESS, CONDITION, DESIGN,
MERCHANTABILITY OR FITNESS FOR USE OR OPERATION, (2) ANY IMPLIED WARRANTY
ARISING FROM COURSE OF PERFORMANCE, COURSE OF DEALING OR USAGE OF TRADE, (3) ANY
OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY IN TORT, WHETHER OR NOT ARISING
FROM THE LESSOR’S NEGLIGENCE, ACTUAL OR IMPUTED, AND (4) ANY OBLIGATION,
LIABILITY, RIGHT, CLAIM OR REMEDY FOR LOSS OF OR DAMAGE TO THE AIRCRAFT, FOR
LOSS OF USE, REVENUE OR PROFIT WITH RESPECT TO THE AIRCRAFT, FOR ANY LIABILITY
OF THE LESSEE TO ANY THIRD PARTY, OR FOR ANY OTHER DIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES; AND ALL SUCH WARRANTIES, GUARANTEES, REPRESENTATIONS,
OBLIGATIONS, LIABILITIES, RIGHTS, CLAIMS OR REMEDIES, EXPRESS OR IMPLIED,
STATUTORY OR OTHERWISE, ARE EXPRESSLY EXCLUDED. THIS PARAGRAPH SHALL NOT BE
MODIFIED EXCEPT BY A WRITTEN AGREEMENT SIGNED ON BEHALF OF THE LESSOR AND THE
LESSEE BY THEIR RESPECTIVE DULY AUTHORIZED REPRESENTATIVES.

 

20



--------------------------------------------------------------------------------

Exhibit G to the Aircraft Purchase Agreement

 

12.02 The LESSEE hereby represents and warrants that:

 

  (a) the LESSEE is a Limited Liability Company (sociedade limitada) organized
and existing in good standing, in accordance with the laws of Brazil and has the
corporate power and authority to carry on its business as presently conducted
and to perform its obligations under this Agreement and will be the holder of
all necessary licenses issued by all governmental authorities having
jurisdiction to authorize or permit the LESSEE to perform and comply with its
obligations under the Lease Documents by the Execution Date and furthermore as
of the Delivery Date;

 

  (b) this Agreement has been duly authorized by all necessary corporate action
on the part of the LESSEE and neither the execution and delivery hereof nor the
consummation of the transactions contemplated hereby nor compliance by the
LESSEE with any terms and provisions hereof will contravene any Law applicable
to the LESSEE or result in any breach of, or constitute any default under, or
result in the creation of any lien, charge or encumbrance upon any property of
the LESSEE under any indenture, mortgage, deed of trust, conditional sales
contract, bank loan or credit agreement, corporate charter, by-laws, or other
agreement or instrument to which the LESSEE is a party or by which the LESSEE or
its properties or assets may be bound or affected;

 

  (c) by the Delivery Date, the execution and delivery by the LESSEE of this
Agreement and any of the transactions by the LESSEE contemplated hereby will
have received, and the LESSEE will have complied with every necessary consent,
approval, order, or authorization of, or registration with, any Government
Entity having jurisdiction with respect to the execution and delivery of this
Agreement or the validity and enforceability hereof or thereof or the
satisfaction of all monetary and other obligations hereunder;

 

  (d) this Agreement has been duly entered into and delivered by the LESSEE and
constitutes the valid, legal and binding obligation of the LESSEE;

 

  (e) save for registration of this Agreement and a sworn Portuguese translation
thereof with the Brazilian Aeronautical Registry and a Public Registry of Titles
and Documents, it is not necessary or advisable under the Laws of Brazil to
ensure the validity, effectiveness and enforceability of this Agreement or to
protect the property rights of the LESSOR in the Aircraft that this Agreement,
or any other instrument relating thereto to which the LESSEE is a party be
filed, registered or recorded or that any other action be taken and that under
the Laws of Brazil the property rights of the LESSOR in the Aircraft will have
priority in all respects over the claims of all creditors of the LESSEE;

 

21



--------------------------------------------------------------------------------

Exhibit G to the Aircraft Purchase Agreement

 

  (f) all payments of Rent to be made by the LESSEE or under this Agreement may
be made by the LESSEE free and clear of and without deduction for any Taxes, any
wire transfer fees and no deductions or withholdings are required to be made
therefrom;

 

  (g) there are no suits, arbitrations or legal proceedings (including any
administrative proceeding) pending or threatened before any court or
administrative agency against the LESSEE which, if adversely determined, would
have a material adverse effect upon its financial condition or business or its
ability to perform its obligations under this Agreement;

 

  (h) in any proceedings taken in Brazil for the enforcement of this Agreement
the choice of New York Law as the governing law of this Agreement and any
judgment obtained in the jurisdiction referred to in Clause 17.11, will be
recognized and enforced, provided that the applicable provisions of New York Law
and the judgment are not against Brazilian national sovereignty, public policy
or morality;

 

  (i) no Event of Default has occurred and is continuing hereunder; and

 

  (k) the LESSEE is not entitled to any immunity from service of process.

 

12.03 The LESSOR represents and warrants to the LESSEE that:

 

  (a) the LESSOR is a corporation organized and existing in good standing under
the laws of the State of Delaware and has the power and authority to carry on
its business as presently conducted and to perform its obligations under this
Agreement;

 

  (b) this Agreement has been duly authorized by all necessary corporate action
on the part of the LESSOR, and neither the execution and delivery hereof nor the
consummation of the transactions contemplated hereby nor compliance by the
LESSOR with any terms and provisions hereof will contravene any Law applicable
to the LESSOR or result in any breach of, or constitute any default under or
result in the creation of any Security Interest upon any property of the LESSOR;

 

22



--------------------------------------------------------------------------------

Exhibit G to the Aircraft Purchase Agreement

 

  (c) this Agreement has been duly entered into and delivered by the LESSOR and
constitutes the valid, legal and binding obligations of the LESSOR;

 

  (d) the execution and delivery by the LESSOR of this Agreement has received,
and the LESSOR has complied with every necessary consent, approval, order, or
authorization of, or registration with, or the giving of prior notice to, or
filing with, any Government Entity in New York having jurisdiction with respect
to the execution and delivery of this Agreement or the validity and
enforceability hereof or the satisfaction of all monetary, or other obligations
hereunder;

 

  (e) there are no suits, arbitrations or legal proceedings (including any
administrative proceedings) pending or threatened before any court or
administrative agency against the LESSOR which, if adversely determined, would
have a material adverse effect upon its financial condition or business or its
ability to perform its obligations hereunder; and

 

  (f) any judgment obtained in the jurisdiction referred to in Clause 17.11,
will be recognized and enforced.

 

13. COVENANTS

 

13.01 The LESSEE hereby covenants with the LESSOR that from the Execution Date
and during the Term it will:

 

  (a) conduct its business in an orderly and efficient manner;

 

  (b) notify the LESSOR immediately of the occurrence of any Event of Default
hereunder and of any occurrence which with the giving of notice and/or the
passing of time and/or a relevant determination, would constitute an Event of
Default hereunder;

 

  (c) not do anything which may expose the Aircraft or any Engine or Part to
penalty, forfeiture, seizure, arrest, impounding, detention, confiscations,
taking in execution, appropriation or destruction nor abandon the Aircraft or
any Engine or Part;

 

  (d) not represent or hold out the LESSOR as carrying goods or passengers on
the Aircraft or as being in any way connected or associated with any operation
of carriage (whether for hire or reward or gratuitously) which the LESSEE may
undertake;

 

23



--------------------------------------------------------------------------------

Exhibit G to the Aircraft Purchase Agreement

 

  (e) not offer the Aircraft as security in any manner whatsoever or pledge the
credit of the LESSOR for any maintenance, overhauls, replacements, repairs or
modifications to the Aircraft; and

 

  (f) not attempt to hold itself out as having any power to charge, lease or
otherwise dispose of or encumber the Aircraft or any Engine or Part (other than
in accordance with terms of this Agreement).

 

13.02 The LESSOR hereby covenants with the LESSEE that it will:

 

  (a) upon request by the LESSEE assist the LESSEE in performance of the
LESSEE’s obligations under Clause 4.01;

 

  (b) save as provided in Clause 6.02 (ii), not cause or suffer to exist any
LESSOR Liens with respect to the Aircraft which would interfere with the
operation of the Aircraft; and

 

  (c) not during the Term, provided that the LESSOR shall not have given notice
of the occurrence of any Event of Default, interfere with the peaceful and quiet
enjoyment of the Aircraft by the LESSEE.

 

14. DEFAULT BY LESSEE

 

14.01 The LESSOR and the LESSEE hereby agree that any of the following events
shall constitute a repudiatory breach of this Agreement:

 

  (a) If LESSEE fails to make any payment on the date when such payment was due
and payable under this Agreement; or

 

  (b) If default shall be made by the LESSEE in observance of performance of any
of the other obligations of the LESSEE contained in this Agreement and such
default shall continue for a period of five (5) Business Days after notice from
the LESSOR to the LESSEE specifying the default and requiring that the same be
remedied; or

 

  (d)

If the LESSEE becomes insolvent or goes into liquidation or ceases paying its
debts as they fall due or makes an assignment for the benefit of creditors, or
files for protection from its creditors under any applicable Law relating to
bankruptcy or insolvency, or a trustee or receiver or liquidator is appointed
for the LESSEE for a substantial part of its property, or bankruptcy,
liquidation, reorganization, insolvency, or similar proceedings are instituted
by or against the LESSEE under the Laws of any jurisdiction and if instituted
against the LESSEE is not discharged or withdrawn

 

24



--------------------------------------------------------------------------------

Exhibit G to the Aircraft Purchase Agreement

 

  within ten (10) Business Days; provided, however, it shall not be deemed an
Event of Default where such proceedings are instituted for the purposes of a
corporate reorganization which has been previously approved in writing by the
LESSOR (which approval shall not be unreasonably withheld or delayed); or

 

  (e) If any representation or warranty made by the LESSEE in or pursuant to
this Agreement proves to be incorrect and as a result has an effect on the
ability of the LESSEE to perform its obligations hereunder or has a material
adverse effect on the rights or interests of the LESSOR hereunder; or

 

  (f) If the LESSEE shall suspend all or substantially all of its operations or
shall cease to hold all permits, licenses and authorizations necessary for the
conduct of business or the effectiveness of this Agreement or the same shall be
revoked or varied in a manner which materially adversely affects the financial
situation of the LESSEE or of that of the Guarantor; or

 

  (g) If any of the following events shall occur:

 

  (i) the Brazilian authorities revoke or fail to renew any approval for the
operation by LESSEE of the Aircraft in Brazil;

 

  (ii) the Aircraft being arrested, confiscated, seized, taken in execution,
impounded, forfeited, detained in exercise or purported exercise of any
possessory lien or other claim or otherwise taken from the possession of the
LESSEE as a result of LESSEE’s actions or inactions;

 

  (iii) the registration of the Aircraft is canceled; or

 

  (iv) If one or more Events of Default shall have occurred, at the LESSOR’s
sole and exclusive criteria and subject a Casualty Occurrence takes place and
the LESSEE fails to pay the relevant amounts due within the specified time
period.

 

  (h) If the Aircraft Purchase Agreement, dated as of [*], executed by and
between LESSOR, LESSEE, HRT NETHERLANDS B.V. and HRT PARTICIPAÇÕES EM PETRÓLEO
S.A. with respect to the Aircraft is terminated due to any action attributed to
Lessee.

 

25



--------------------------------------------------------------------------------

Exhibit G to the Aircraft Purchase Agreement

 

14.02 If one or more Events of Default shall have occurred, at the LESSOR’s sole
and exclusive criteria and subject to any mandatory requirement of Law, LESSOR
and LESSOR only may at its sole option do any one or more of the following:

 

  (a) do anything that may reasonably be required to cure any Event of Default
and recover from the LESSEE all reasonable costs (including legal expenses)
incurred in so doing;

 

  (b) proceed by appropriate court action or actions to enforce performance of
this Agreement or, subject to Clause 14.04 below, to recover damages for the
breach thereof;

 

  (c) automatically cancel the leasing of the Aircraft to the LESSEE (it being
understood that only LESSOR is entitled to cancel this Agreement) hereunder by:

 

  (i) taking possession of the Aircraft, for which purpose the LESSOR, by its
servants or agents, may enter upon the LESSEE’s premises where the Aircraft may
be located, or cause the same to be re-delivered to the LESSOR at such other
location as the LESSOR may require, and the LESSEE hereby appoints the LESSOR as
its attorney (provided, however that such power of attorney shall not be
exercisable until the LESSOR shall have given notice of the occurrence of an
Event of Default) to cause such re-delivery or to direct the pilots of the
LESSEE or other pilots to fly the Aircraft to said airport for re-delivery
thereof to the LESSOR and shall have all powers and authorizations legally
necessary for taking such action. In the event of exercise by the LESSOR of its
powers under this sub-paragraph (i) such termination shall be deemed to take
effect on such taking of possession by the LESSOR or such re-delivery of the
Aircraft to the LESSOR at the said airport, or (at the LESSOR’s election);
and/or

 

  (ii) serving notice of such termination on the LESSEE specifying the
occurrence giving rise to such Event of Default. Thereafter (if the Term shall
have commenced), the LESSEE shall re-deliver possession of the Aircraft to the
LESSOR at such location as the LESSOR may require.

 

  (d) apply to the competent authorities and/or courts in New York, Brazil
and/or in any country where the Aircraft or any Engine or Part may be located
for issuance of a repossession order for the Aircraft; and/or

 

26



--------------------------------------------------------------------------------

Exhibit G to the Aircraft Purchase Agreement

 

  (e) sell the Aircraft at public or private sale with or (if permitted under
applicable Law) without notice to the LESSEE as LESSOR may determine, or lease
or otherwise dispose of the Aircraft as LESSOR in its sole discretion may
determine. LESSOR may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

 

14.03 In the event the Term shall be deemed cancelled pursuant to sub-paragraph
14.02(c) (i) above or notice of termination shall have been served pursuant to
sub-paragraph 14.02(c) (ii) above, all rights of the LESSEE to possession of the
Aircraft hereunder shall henceforth absolutely cease and cancel but without
prejudice to the LESSEE’s obligations under this Agreement all of which shall
continue in full force and effect; and the LESSEE shall take all steps necessary
to effect deregistration of the Aircraft in Brazil and the LESSOR shall be
entitled to sell or otherwise deal with the Aircraft as if this Agreement had
never been made. Without prejudice to the foregoing, the LESSEE hereby appoints
the LESSOR as its attorney to do any act or thing required in connection with
such deregistration of the Aircraft (provided, however, that such power of
attorney shall not be exercisable until the LESSOR shall have given notice of
the occurrence of an Event of Default).

 

14.04 In the event of the occurrence of any Event of Default notice of which
shall have been given to the LESSEE, the LESSOR shall have the right to recover
from the LESSEE all amounts which may then be due and unpaid or which may become
due hereunder and the LESSEE shall fully indemnify the LESSOR on demand against
any loss, damage, expense or liability which the LESSOR may sustain or incur as
a consequence of occurrence of any Event of Default and/or termination of the
lease of the Aircraft pursuant to this Agreement.

 

14.05 No remedy referred to in this Clause 14 is exclusive, but each remedy
shall be cumulative and in addition to any other remedy referred to herein or
otherwise available to the LESSOR. No failure or delay of the LESSOR in
exercising any right hereunder shall operate as a waiver thereof.

 

14.06 The LESSEE agrees to pay to the LESSOR on demand all costs, expenses and
disbursements (including without limitation reasonable legal fees and expenses)
incurred by the LESSOR in exercising its rights or remedies under this Agreement
following the occurrence of an Event of Default of which the LESSOR has given
notice.

 

27



--------------------------------------------------------------------------------

Exhibit G to the Aircraft Purchase Agreement

 

14.07 Without prejudice to LESSOR’s other remedies under this Agreement, LESSEE
agrees that the occurrence and continuation of an Event of Default shall entitle
LESSOR and LESSOR only, to automatically and unilaterally cancel this Agreement
(de pleno direito) without requirement of any notice or judicial interpellation
(interpelação) for all legal purposes. The intent of the parties is that this
paragraph constitutes and shall be interpreted as an express resolutory clause
(cláusula resolutiva expressa) as that term is known in Brazil, and LESSEE
agrees that upon such cancellation, LESSOR shall have the right to repossess the
Aircraft by means of “Reintegracão de Posse”, pursuant to Article 926 of the
Brazilian Civil Procedure Code.

 

14.08 In case LESSEE, for any reason whatsoever, fails to return the Aircraft in
accordance with this clause 14, the wrongful possession (esbulho possessório, as
such term is known in Brazil) of the Aircraft will be characterized in
accordance with Article 1210 et. seq. of the Brazilian Civil Code. LESSEE hereby
acknowledges and agrees that the characterization of the wrongful possession
will be sufficient for LESSOR to obtain a preliminary injunction from a court
for immediate repossession of the Aircraft without LESSEE being heard in the
courts, in accordance with Article 928 of the Brazilian Code of Civil Procedure.

 

14.09 LESSOR and LESSEE acknowledge that any breach of this Agreement, shall be
subject to the terms and conditions set forth in Section 2.5 of the Aircraft
Purchase Agreement, dated as of [*], executed by and between LESSOR, LESSEE, HRT
NETHERLANDS B.V. and HRT PARTICIPAÇÕES EM PETRÓLEO S.A. with respect to the
Aircraft.

 

15. EXTENSION OF TERM AND RETURN OF AIRCRAFT

 

15.01 On the expiry or earlier termination of the Term (the “Expiry Date”) and
if requested by LESSOR, the LESSEE shall redeliver the Aircraft to the LESSOR at
the Delivery Location. LESSEE covenants and warrants that the Aircraft shall be
free and clear of all security interests and Permitted Liens (other than LESSOR
Liens).

 

15.02 LESSEE may, by prior written notice to LESSOR and subject to Lessor’s
consent, within thirty (30) days prior to the Expiry Date extend the Term of the
Lease. Upon LESSOR’s consent to such extension of the Term, LESSEE and LESSOR
shall enter into an amendment to this Lease, setting forth the conditions for
the extension of the Term.

 

15.03 Immediately prior to redelivery of the Aircraft, LESSEE will make the
Aircraft available to LESSOR for inspection in order to verify that the
condition of the Aircraft complies with the Aircraft delivered under this
Agreement, except for normal wear and tear.

 

28



--------------------------------------------------------------------------------

Exhibit G to the Aircraft Purchase Agreement

 

16. CASUALTY OCCURRENCES

16.01 Throughout the Term the LESSEE shall bear the full risk of any loss,
destruction, hijacking, theft, condemnation, confiscation, seizure or
requisition of or damage to the Aircraft and of any other occurrence of whatever
kind originated or caused by an action or inaction of the LESSEE which shall
deprive the LESSEE of the use, possession or enjoyment thereof.

 

17. MISCELLANEOUS

 

17.01 The rights of the LESSOR and the LESSEE under this Agreement are
cumulative, may be exercised as often as each party considers appropriate and
are in addition to their respective rights under general Law. The rights of the
LESSEE against the LESSOR or in relation to the Aircraft or the rights of the
LESSEE against the LESSOR (whether arising under this Agreement or the general
Law) shall not, as against or in favor of the other party, be capable of being
waived or varied otherwise than by an express waiver or variation in writing;
and in particular any failure to exercise or delay in exercising any of such
rights shall not operate as a waiver or variation of that or any other such
right; and defective or partial exercise of any such rights shall not preclude
any other or further exercise of that or any other such right; and no act or
course of conduct or negotiation on the part of either party or on its
respective behalf shall in any way preclude such party from exercising any such
right or constitute a suspension or any variation of any such right.

 

17.02 The terms and conditions of this Agreement shall not be varied otherwise
than by an instrument in writing executed by or on behalf of the LESSOR and the
LESSEE.

 

17.03 If any of the provisions of this Agreement becomes invalid, illegal or
unenforceable in any respect under any Law, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired.

 

17.05 The LESSEE will from time to time, upon demand from LESSOR and at the
expense of LESSEE sign, perfect, do, execute and register all and every such
further assurances, documents, acts and things as in the reasonable opinion of
the LESSOR may be necessary or desirable for the purpose of more effectively
carrying out the intent and purpose of this Agreement and to establish and
protect the rights and remedies of the LESSOR created or intended to be created
hereunder.

 

17.06 All notices to be given by LESSEE to LESSOR under this Agreement will be
in English. Notices given by LESSOR to LESSEE may be in English or Portuguese.
All documents delivered to the LESSOR pursuant to this Agreement will be in
English, or if not in English, will be accompanied by a certified English
translation. If there is any inconsistency between the English version and any
version in any other language, the English version will prevail.

 

29



--------------------------------------------------------------------------------

Exhibit G to the Aircraft Purchase Agreement

 

17.07 All notices, demands or other communications to be given or made hereunder
shall be in writing in English and may be given or made by telefax or letter and
addressed

 

  (a) in the case of LESSOR, at

Fax: +1 (503) 473-8540

Tel: +1 (503) 505-5800

Email: erizzuti@ericksonaircrane.com

Address: 5550 S.W. Macadam Avenue, Suite 200

                                                 Portland, Oregon 97239 USA

Attention to: Mr. Edward Rizzuti, Vice President, General

Counsel & Corporate Secretary

With a copy to:

Tel: + 55 11 3040 4040

Facsmile: + 55 11 3040 4041

Email: joaodeluca@ddsalaw.com.br /

anaderenusson@ddsalaw.com.br

Address: Rua Fidêncio Ramos, 195, 10o andar, CEP 04551-010,

São Paulo / SP

Attentionto: Mr. João Claudio de Luca Junior / Mrs. Ana Luisa

Castro Cunha Derenusson

 

  (b) in the case of LESSEE, at

Tel: + 55 21 2105 9700

Facsimile: + 55 21 2105 9713

Email: nilo@hrt.com.br

Address: Avenida Atlântica, 1130, 10oandar – parte, Rio de

Janeiro, RJ, CEP 22021-000

Attention: Mr. Nilo Chagas de Azambuja Filho

With copy to:

Tel: + 55 21 2105 9700

Facsimile: + 55 21 2105 9713

Email: rdourado@hrt.com.br

Address: Avenida Atlântica, 1130, 10o andar – parte, Rio de

Janeiro, RJ, CEP 22021-000

Attention: Mr. Ricardo Bottas Dourado

 

30



--------------------------------------------------------------------------------

Exhibit G to the Aircraft Purchase Agreement

 

17.08 If either the LESSOR or LESSEE wishes to change its address for
communication, it shall give the other not less than ten (10) Business Days
notice in writing of the change desired.

 

17.09 Every notice or demand shall be deemed to have been received in the case
of a telefax upon confirmation by the transmitting party’s fax machine and in
the case of a letter when delivered personally or, if sent by registered post,
on the fifth Business Day after posting.

 

17.10 Notwithstanding the provisions of Clause 17.09 each party hereto (the
“First Party”) may (but shall not be obliged to) act on receipt of a telefax
communication reasonably appearing to emanate from the other party hereto (the
“Second Party”) as if it were a letter received from the Second Party and the
Second Party shall indemnify the First Party on demand against any and all
expenditure and liability incurred by the First Party as a result of acting in
accordance with any such communication which is not confirmed by letter.

 

17.11 THIS AGREEMENT WAS MADE, ENTERED INTO AND DELIVERED IN THE STATE OF NEW
YORK AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW
PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTION)
THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN
THOSE OF THE STATE OF NEW YORK IN RELATION TO ANY DISPUTE ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT THE LESSEE HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL LEGAL PROCEEDINGS IN CONNECTION WITH THIS AGREEMENT SHALL BE
BROUGHT IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW YORK LOCATED
IN NEW YORK, NEW YORK, OR IN THE SUPREME COURT OF THE STATE OF NEW YORK, NEW
YORK COUNTY, AND THE LESSEE WAIVES ALL RIGHTS TO A TRIAL BY JURY PROVIDED,
HOWEVER, THAT THE LESSOR SHALL HAVE THE OPTION, IN ITS SOLE AND EXCLUSIVE
DISCRETION, IN ADDITION TO THE TWO COURTS MENTIONED ABOVE, TO INSTITUTE LEGAL
PROCEEDINGS AGAINST THE LESSEE FOR REPOSSESSION OF THE AIRCRAFT IN ANY
JURISDICTION WHERE THE AIRCRAFT MAY BE LOCATED FROM TIME TO TIME, INCLUDING BUT
NOT LIMITED TO THE COURTS OF SÃO PAULO, SP, BRAZIL OR AGAINST THE LESSEE FOR
RECOVERY OF MONEYS DUE TO THE LESSOR FROM THE LESSEE, IN ANY JURISDICTION WHERE
THE LESSEE MAINTAINS, TEMPORARILY OR PERMANENTLY, ANY ASSET. THE PARTIES HEREBY
CONSENT AND AGREE TO BE SUBJECT TO THE JURISDICTION OF ALL OF THE AFORESAID
COURTS AND, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES
HEREBY WAIVE ANY RIGHT TO SEEK TO AVOID THE JURISDICTION OF THE ABOVE COURTS ON
THE BASIS OF THE DOCTRINE OF FORUM NON CONVENIENS.

 

31



--------------------------------------------------------------------------------

Exhibit G to the Aircraft Purchase Agreement

 

17.12 LESSEE hereby designates as its process agent the firm of [*] (hereafter
“Process Agent”) for the limited purpose of accepting any process served by
LESSOR in any action brought to enforce the terms of this Lease. Process Agent
shall perform the role of accepting service on behalf of LESSEE for service of
any proceedings in the New York Courts arising out of or in connection with this
Lease.

 

17.13 LESSEE irrevocably and unconditionally:

 

  (i) agrees that if the LESSOR brings legal proceedings against it or its
assets in relation to this Agreement no immunity from such legal proceedings,
including actions in rem and in personam (which will be deemed to include,
without limitation, suit, attachment prior to judgment, other attachment, the
obtaining of judgment, execution or other enforcement), will be claimed by or on
behalf of itself or with respect to its assets;

 

  (ii) waives any such right of immunity which it or its assets now has or may
in the future acquire;

 

  (iii) consents generally in respect of any such proceedings to the giving of
any relief or the issue of any process in connection with such proceedings
including, without limitation, the making, enforcement or execution against any
property whatsoever (irrespective of its use or intended use) of any order or
judgment which may be made or given in such proceedings.

 

17.14 This Agreement is the sole and entire agreement between the LESSOR and the
LESSEE in relation to the leasing of the Aircraft, and supersedes all previous
agreements in relation to such leasing.

[the remainder of this page is intentionally left blank]

 

32



--------------------------------------------------------------------------------

Exhibit G to the Aircraft Purchase Agreement

 

IN WITNESS whereof the parties hereto have executed this Agreement in five
identical duplicate originals on the date and year first above written.

 

ERICKSON AIR-CRANE INCORPORATED By:     Name:   Its:  

 

HRT O&G EXPLORAÇÃO E PRODUÇÃO DE PETRÓLEO LTDA. By:     Name:   Title:  

 

By:     Name:   Title:  

Witnesses:

 

1.         2.     Name:       Name:   I.D.:       I.D.:  

 

33



--------------------------------------------------------------------------------

Exhibit G to the Aircraft Purchase Agreement

 

SCHEDULE 1

CERTIFICATE OF ACCEPTANCE

This Certificate of Acceptance is delivered as of the date set forth below, by
HRT O&G EXPLORAÇÃO E PRODUÇÃO DE PETRÓLEO LTDA. (hereinafter referred to as
“LESSEE”) to ERICKSON AIR-CRANE INCORPORATED (hereinafter referred to as
“LESSOR”) pursuant to that Amended and Restated Aircraft Operating Lease
Agreement dated                     , 2013 between LESSOR and LESSEE
(hereinafter referred to as the “Agreement”):

Details of Acceptance:

LESSEE hereby indicates and confirms to LESSOR, its successors and assigns that
the LESSEE has, as of     :                     on                         , at
                             Airport,                             ,
                        , accepted the following, in accordance with the
provisions of this Agreement:

 

  (a) Bell 212 Helicopter, Manufacturer’s Serial Number 30524

 

  (b) Pratt & Whitney model PT6T-3B engines with manufacturer’s serial numbers
TBO326 and TBO337

Equipment Check List: as per list signed by LESSOR and LESSEE and attached
hereto. Confirmation of Undertakings:

The terms used in this Certificate shall have the meanings given to such terms
in the Agreement.

The LESSEE confirms that as of the Delivery Date as defined in the Agreement:

the Aircraft was duly accepted by the LESSEE in accordance with and subject to
the provisions of the Agreement and the execution and delivery of this
Certificate confirms the acceptance of the Aircraft by the LESSEE for all
purposes of the Agreement;

the LESSEE is obliged to pay to the LESSOR the amounts provided for in the
Agreement with respect to the Aircraft;

the Aircraft is insured in accordance with the Agreement;

the representations and warranties contained in Clause 12 of the Agreement
remain, and if made at the date hereof, would be, true and correct in all
respect;

 

34



--------------------------------------------------------------------------------

Exhibit G to the Aircraft Purchase Agreement

 

the LESSEE’s duly appointed and authorized technical experts have inspected the
Aircraft to ensure the Aircraft conforms to the LESSEE’s requirements and there
have been affixed to the Aircraft and the Engines the heat resistant notices
required by Clause 4.06 (a) of the Agreement;

the Aircraft is fully equipped in accordance with the specifications of the
Agreement and the Aircraft is airworthy and satisfactory in all respects;

the LESSEE has no right of set-off, deduction, withholding or counterclaim
against the LESSOR whatsoever; and

no Event of Default is subsisting.

IN WITNESS WHEREOF, LESSEE has caused this Certificate of Acceptance to be
executed in its name, by its duly authorized officer(s) or representative(s),
pursuant to due corporate authority, all as of the              day of
                        , 2013.

 

HRT O&G EXPLORAÇÃO E PRODUÇÃO DE PETRÓLEO LTDA. By:     Name:   Title:  

 

By:     Name:   Title:  

Agrees as of the          day of                         , 2013:

 

ERICKSON AIR-CRANE INCORPORATED By:     Name:   Title:  

 

35



--------------------------------------------------------------------------------

Exhibit G to the Aircraft Purchase Agreement

 

SCHEDULE 2

POWER OF ATTORNEY

BY THIS POWER OF ATTORNEY, HRT O&G EXPLORAÇÃO E PRODUÇÃO DE PETRÓLEO LTDA., a
Brazilian Limited Liability Company, located at Avenida Atlântica, nº 1130, 7º,
8º and 10º floors, Copacabana, in the city of Rio de Janeiro, State of Rio de
Janeiro, 22420-000, Brazil, registered as taxpayer with the Ministry of Finance
under CNPJ/MF No. 10.629.105/0001-68 (the “Grantor”), grants special powers to
ERICKSON AIR-CRANE INCORPORATED, a Delaware Corporation, located at 5550 SW
Macadam Avenue, Suite 200, Portland, Oregon 97239, United States of America,
(together with its successors and permitted assigns, the “Grantee”), in
connection with the Amended and Restated Aircraft Operating Lease Agreement
dated as of                         , 2013 between the Grantor, as lessee, and
the Grantee, as lessor (hereinafter called, together with any amendment,
supplement or modification thereto in accordance with the terms thereof, the
“Agreement”), to take any of the following actions:

 

1. to represent the Grantor before any public authority of the Federal or any
State or Municipal Government in Brazil, including, but not limited to, the
Agência Nacional da Aviação Civil—ANAC, the Comissão de Coordenação do
Transporte Aéreo Civil—COTAC, the Superintendência de Segurança Operacional
(SSO), the Departamento de Comércio Exterior do Ministério da Economia (DECEX),
the Secretaria da Receita Federal, the Central Bank of Brazil, any customs
agency or department succeeding to any of the functions or duties of any of the
foregoing, to cancel registration at the Brazilian Aeronautical Register of one
(1) Bell 212 Helicopter, Manufacturer’s Serial Number 30524, including the
Pratt & Whitney model PT6T-3B engines, bearing manufacturer’s serial numbers
TBO326 and TBO337 or any other engine which may hereinafter be installed on such
aircraft in substitution of those above mentioned, any airframe, engine, or part
or spare part that may be substituted for any of the above in accordance with
the terms of the Lease (collectively the “Aircraft”);

 

2. to apply for and obtain from any of the governmental agencies, departments
and divisions mentioned above export licenses, customs clearance approvals and
authorizations and other documents and to take any other action necessary or
advisable in relation to the repossession and exportation to any country of any
of the Aircraft or any part thereof;

The Grantee is empowered to perform all acts necessary to effect the foregoing,
including to sign any document to apply for and receive export licenses and to
submit any statement and information in connection therewith.

 

36



--------------------------------------------------------------------------------

Exhibit G to the Aircraft Purchase Agreement

 

This Power of Attorney is irrevocable and may be delegated in whole or in part
by the Grantee and shall remain in full force and effect until all of Grantor’s
obligations under the Agreement have been complied in full or until Grantee has
managed to export the Aircraft, whichever occurs first. The Grantor hereby
expressly waives and renounces any rights to revoke this Power of Attorney,
which is granted as a condition of the Lease. The Grantor represents, warrants
and covenants that this Power of Attorney is irrevocably granted to the Grantee
in the interest of the Grantee (“em causa própria”) pursuant to Article 685 of
the Brazilian Civil Code (Law No. 10.406, of January 10, 2002), and constitutes
the valid, legally and irrevocably binding obligation of the Grantor,
enforceable against the Grantor in accordance with its terms.

The Grantor hereby represents, warrants and covenants that this Power of
Attorney is irrevocably granted to the Grantee, is in the interest of the
Grantor and the Grantee, and constitutes the valid, legal and irrevocably
binding obligation of the Grantor, enforceable against the Grantor in accordance
with its terms.

IN WITNESS WHEREOF, this Power of Attorney has been executed by the Grantor in
the city of Rio de Janeiro, State of Rio de Janeiro, Brazil on this          day
of                         , 2013.

 

HRT O&G EXPLORAÇÃO E PRODUÇÃO DE PETRÓLEO LTDA. By:     Name:   Its:  

 

By:     Name:   Its:  

Witnesses:

 

1.     Name:   I.D.:  

 

2.     Name:   I.D.:  

 

37



--------------------------------------------------------------------------------

Exhibit G to the Aircraft Purchase Agreement

 

SCHEDULE 3

 

IRREVOCABLE DE-REGISTRATION AND EXPORT REQUEST AUTHORIZATION

 

Pursuant to Article XIII Of the Cape Town Convention and Aircraft Equipment
Protocol

 

[*], 2013

 

To: National Civil Aviation Agency (ANAC) / Brazilian Aeronautical Registry
(RAB)

 

Re: Irrevocable De-Registration and Export Request Authorization

 

The undersigned is the registered operator of the one (1) Bell 212 Helicopter,
bearing manufacturer’s serial number 30524 and Brazilian registration mark [*]
(together with all installed, incorporated or attached accessories, parts and
equipment, the “Aircraft”).

 

This instrument is an irrevocable de-registration and export request
authorization issued by the undersigned in favor of ERICKSON AIR-CRANE
INCORPORATED (“the authorized party”) under the authority of Article XIII of the
Protocol to the Convention on International Interests in Mobile Equipment on
Matters specific to Aircraft Equipment. In accordance with that Article, the
undersigned hereby requests:

  

AUTORIZAÇÃO IRREVOGÁVEL PARA CANCELAMENTO DE MATRÍCULA E SOLICITAÇÃO DE
EXPORTAÇÃO

 

Conforme Artigo XIII da Convenção da cidade do Cabo e Protocolo sobre
Equipamentos Aeronáuticos

 

[*] de [*] de 2013

 

At.: Agência Nacional de Aviação Civil (ANAC) / Registro Aeronáutico Brasileiro
(RAB)

 

Ref.: Autorização Irrevogável para Cancelamento de Matrícula e Solicitação de
Exportação

 

O abaixo assinado é o operador registrado de uma aeronave Bell 212, número de
série do fabricante 30524 e marcas de registro brasileiras [*] (em conjunto com
todos os acessórios, partes e equipamentos nela instalados, incorporados ou
afixados, a “Aeronave”).

 

Este instrumento é uma autorização irrevogável de cancelamento de matrícula e
solicitação de exportação emitida pelo subscrevente em favor de ERICKSON
AIR-CRANE INCORPORATED (“a parte autorizada”) com base no Artigo XIII do
Protocolo à Convenção sobre Garantias Internacionais Incidentes sobre
Equipamentos Móveis e do Protocolo à Convenção Relativo a Questões Específicas a
Equipamentos Aeronáuticos. De acordo com tal Artigo, o subscrevente neste ato
solicita o quanto segue:

 

38



--------------------------------------------------------------------------------

Exhibit G to the Aircraft Purchase Agreement

 

(i) recognition that the authorized party or the person it certifies as its
designee is the sole person entitled to:

 

(a) procure the de-registration of the Aircraft from the Brazilian Aeronautical
Registry (RAB) maintained by the National Civil Aviation Agency (ANAC), and

 

(b) procure the export and physical transfer of the Aircraft from Brazil; and

 

(ii) confirmation that the authorized party or the person it certifies as its
designee may take the action specified in clause (i) above on written demand
without the consent of the undersigned and that, upon such demand, the
authorities in Brazil shall cooperate with the authorized party with a view to
the speedy completion of such action.

 

The rights in favor of the authorized party established by this instrument may
not be revoked by the undersigned.

 

This authorization is being granted in the interest of the authorized party (“em
causa própria”) pursuant to Article 685 of the Brazilian Civil Code and shall be
governed by the laws of Brazil and shall be irrevocable and irreversible as set
forth in 684 of the Brazilian Civil Code.

  

(i) que se reconheça que a parte autorizada ou a pessoa que ela indicarcomo sua
representante é a única pessoa com direitos para:

 

(a) requerer o cancelamento da matrícula da Aeronave junto ao Registro
Aeronáutico Brasileiro (RAB) mantido pela Agência Nacional de Aviação Civil
(ANAC), e

 

(b) requerer a exportação e transferência física da Aeronave para fora do
Brasil; e

 

(ii) confirmar que a parte autorizada ou a pessoa que ela indicar como sua
representante pode adotar as medidas descritas no item (i) acima mediante
instrução por escrito e sem o consentimento do subscrevente, e que, mediante o
recebimento de tal demanda, as autoridades do Brasil deverão colaborar com a
parte autorizada com vistas ao cumprimento diligente de tais medidas.

 

Os direitos conferidos por este instrumento em favor da parte autorizada não
poderão ser revogados.

 

Esta autorização está sendo outorgada à parte autorizada em causa própria,
conforme Artigo 685 do Código Civil Brasileiro e será regida pelas leis do
Brasil, sendo irretratável e irrevogável, conforme Artigo 684 do Código Civil
Brasileiro.

 

39



--------------------------------------------------------------------------------

Exhibit G to the Aircraft Purchase Agreement

 

Please acknowledge your agreement to this request and its terms by appropriate
notation in the space provided below and lodging this instrument to the
Brazilian Aeronautical Registry (RAB).    Favor confirmar sua concordância com
esta solicitação e seus termos mediante assinatura no espaço indicado abaixo e
registro deste instrumento no Registro Aeronáutico Brasileiro (RAB).

 

HRT O&G Exploração e Produção de Petróleo Ltda.     HRT O&G Exploração e
Produção de Petróleo Ltda. By:         Por:     Name:       Nome:   Title:      
Cargo:   By:         Por:     Name:       Nome:  

Title:

      Cargo:   Witnesses:     Testemunhas: 1.         1.     2.         2.    

 

40



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF ASSIGNMENT AGREEMENT